      Case 1:19-mc-00145-TSC Document 218 Filed 08/27/20 Page 1 of 73


                                                                         APPEAL,CONSOL
                              U.S. District Court
                   District of Columbia (Washington, DC)
             CIVIL DOCKET FOR CASE #: 1:19−mc−00145−TSC

IN THE MATTER OF THE FEDERAL BUREAU OF            Date Filed: 08/20/2019
PRISONS' EXECUTION PROTOCOL CASES                 Jury Demand: None
Assigned to: Judge Tanya S. Chutkan               Nature of Suit: 550 Prisoner Petition: Civil
Member cases:                                     Rights (Other)
   1:19−cv−03520−TSC                              Jurisdiction: U.S. Government Defendant
   1:20−cv−00474−TSC
   1:20−cv−00557−TSC
   1:20−cv−01693−TSC
 Cases: 1:05−cv−02337−TSC
        1:07−cv−02145−TSC
        1:12−cv−00782−TSC
        1:13−cv−00938−TSC
        1:20−cv−00557−TSC
        1:19−cv−03570−TSC
        1:20−cv−01693−TSC
        1:19−cv−03611−TSC
        1:20−cv−00474−TSC
        1:19−cv−03214−TSC
Case in other court: USCA, 19−05322
                     USCA, 20−05199
                     USCA, 20−05206
                     USCA, 20−05210
                     USCA, 20−05252
                     USCA, 20−05260
Cause: 42:1981 Civil Rights
In Re
IN THE MATTER OF THE
FEDERAL BUREAU OF PRISONS'
EXECUTION PROTOCOL CASES

Plaintiff
JAMES H. ROANE, JR.,                represented by Joshua Christopher Toll
(05cv2337)                                         KING & SPALDING, LLP
                                                   1700 Pennsylvania Avenue, NW
                                                   Suite 200
                                                   Washington, DC 20002
                                                   (202) 737−8616
                                                   Email: jtoll@kslaw.com
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                                                                 1
      Case 1:19-mc-00145-TSC Document 218 Filed 08/27/20 Page 2 of 73




                                                  Paul F. Enzinna
                                                  ELLERMAN ENZINNA PLLC
                                                  1050 30th Street NW
                                                  Washington, DC 20007
                                                  (202) 753−5553
                                                  Fax: (617) 289−0512
                                                  Email: penzinna@ellermanenzinna.com
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

Plaintiff
RICHARD TIPTON                      represented by Brandon David Almond
(05cv2337)                                         TROUTMAN SANDERS LLP
                                                   401 9th Street, NW
                                                   Suite 1000
                                                   Washington, DC 20004
                                                   (202) 274−2864
                                                   Fax: (202) 274−2994
                                                   Email: brandon.almond@troutmansanders.com
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                  Charles Anthony Zdebski
                                                  ECKERT SEAMANS CHERIN &
                                                  MELLOTT, LLC
                                                  Telecommunications Law
                                                  1717 Pennsylvania Avenue, N.W.
                                                  12th Floor
                                                  Washington, DC 20005
                                                  (202) 659−6605
                                                  Fax: (202) 659−6699
                                                  Email: czdebski@eckertseamans.com
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

                                                  Joshua Christopher Toll
                                                  (See above for address)
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

                                                  Gerald Wesley King , Jr.
                                                  FEDERAL DEFENDER PROGRAM,
                                                  INC.
                                                  101 Marietta Street, NW
                                                  Suite 1500
                                                  Atlanta, GA 30303
                                                  (404) 688−7530
                                                  Fax: (404) 688−0768
                                                  Email: gerald_king@fd.org
                                                  PRO HAC VICE
                                                  ATTORNEY TO BE NOTICED

                                                                                          2
      Case 1:19-mc-00145-TSC Document 218 Filed 08/27/20 Page 3 of 73



Plaintiff
CORY JOHNSON                        represented by Charles Frederick Walker
(05cv2337)                                         SKADDEN, ARPS, SLATE, MEAGHER
                                                   & FLOM LLP
                                                   1440 New York Avenue, NW
                                                   Washington, DC 20005
                                                   (202) 371−7000
                                                   Email: Charles.Walker@skadden.com
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                 Charles Anthony Zdebski
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Donald P. Salzman
                                                 SKADDEN, ARPS, SLATE, MEAGHER
                                                 & FLOM LLP
                                                 1440 New York Avenue, NW
                                                 Washington, DC 20005
                                                 (202) 371−7983
                                                 Fax: (202) 661−9063
                                                 Email: Donald.salzman@skadden.com
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Joshua Christopher Toll
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Steven M Albertson
                                                 SKADDEN, ARPS, SLATE, MEAGHER
                                                 & FLOM LLP
                                                 1440 New York Avenue, NW
                                                 Washington, DC 20005
                                                 (202) 371−7112
                                                 Email: Steven.Albertson@skadden.com
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

Plaintiff
JULIUS ROBINSON                     represented by Celeste Bacchi
07−cv−02145−TSC                                    OFFICE OF THE PUBLIC DEFENDER
                                                   321 East 2nd Street
                                                   Los Angeles, CA 90012
                                                   213−894−1887
                                                   Fax: 213−894−0081
                                                   Email: celeste_bacchi@fd.org
                                                   LEAD ATTORNEY

                                                                                       3
      Case 1:19-mc-00145-TSC Document 218 Filed 08/27/20 Page 4 of 73


                                                ATTORNEY TO BE NOTICED

                                                Craig Anthony Harbaugh
                                                FEDERAL PUBLIC DEFENDER,
                                                CENTRAL DISTRICT OF CALIFORNIA
                                                321 East Second Street
                                                Los Angeles, CA 90012
                                                (213) 894−7865
                                                Fax: (213) 894−0310
                                                Email: craig_harbaugh@fd.org
                                                LEAD ATTORNEY
                                                ATTORNEY TO BE NOTICED

                                                Jonathan Charles Aminoff
                                                FEDERAL PUBLIC DEFENDER,
                                                CENTRAL DISTRICT OF CALIFORNIA
                                                321 East Second Street
                                                Los Angeles, CA 90012
                                                (213) 894−5374
                                                Fax: (213) 894−0310
                                                Email: jonathan_aminoff@fd.org
                                                LEAD ATTORNEY
                                                ATTORNEY TO BE NOTICED

Plaintiff
ALFRED BOURGEOIS                    represented by Alexander Louis Kursman
12−cv−00782−TSC                                    OFFICE OF THE FEDERAL
                                                   COMMUNITY DEFENDER/EDPA
                                                   601 Walnut Street
                                                   Suite 545 West
                                                   Philadelphia, PA 19106
                                                   (215) 928−0520
                                                   Email: alex_kursman@fd.org
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                Billy H. Nolas
                                                FEDERAL COMMUNITY DEFENDER
                                                OFFICE FOR THE EDPA
                                                601 Walnut Street
                                                Suite 545W
                                                Philadelphia, PA 19106
                                                (215) 928−0520
                                                Fax: (215) 928−0826
                                                Email: billy_nolas@fd.org
                                                LEAD ATTORNEY
                                                ATTORNEY TO BE NOTICED

Plaintiff
DANIEL LEWIS LEE                    represented by David S. Victorson
                                                   HOGAN LOVELLS US LLP


                                                                                 4
      Case 1:19-mc-00145-TSC Document 218 Filed 08/27/20 Page 5 of 73


                                                  555 Thirteenth Street, NW
                                                  Washington, DC 20004
                                                  (202) 637−2061
                                                  Email: david.victorson@hoganlovells.com
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

                                                  Danielle Desaulniers Stempel
                                                  555 13th ST NW
                                                  Washington, DC 20004
                                                  202−804−7798
                                                  Email: danielle.stempel@hoganlovells.com
                                                  PRO HAC VICE
                                                  ATTORNEY TO BE NOTICED

                                                  Elizabeth Hagerty
                                                  U.S. ATTORNEY'S OFFICE
                                                  1801 California Street
                                                  Suite 1600
                                                  Denver, CO 80202
                                                  303−454−0101
                                                  Fax: 303−454−0411
                                                  Email: elizabeth.hagerty@usdoj.gov
                                                  TERMINATED: 01/02/2020

                                                  John D. Beck
                                                  HOGAN LOVELLS US LLP
                                                  390 Madison Ave
                                                  New York, NY 10017
                                                  (212) 918−3000
                                                  Fax: (212) 918−3100
                                                  PRO HAC VICE
                                                  ATTORNEY TO BE NOTICED

                                                  Pieter Van Tol
                                                  HOGAN LOVELLS US LLP
                                                  390 Madison Ave
                                                  New York, NY 10017
                                                  (212) 918−3000
                                                  Fax: (212) 918−3100
                                                  Email: pieter.vantol@hoganlovells.com
                                                  PRO HAC VICE
                                                  ATTORNEY TO BE NOTICED

Plaintiff
WESLEY IRA PURKEY                   represented by Andres C. Salinas
                                                   WILMER CUTLER HALE AND DORR
                                                   LLP
                                                   1875 Pennsylvania Avenue NW
                                                   Washington, DC 20006
                                                   202−663−6289
                                                   Email: andres.salinas@wilmerhale.com

                                                                                             5
      Case 1:19-mc-00145-TSC Document 218 Filed 08/27/20 Page 6 of 73


                                                LEAD ATTORNEY
                                                ATTORNEY TO BE NOTICED

                                                Alan E. Schoenfeld
                                                WILMER CUTLER PICKERING HALE
                                                & DORR, LLP
                                                250 Greenwich Street
                                                7 World Trade Center
                                                New York, NY 10007
                                                (212) 937−7294
                                                Fax: (212) 230−8888
                                                Email: alan.schoenfeld@wilmerhale.com
                                                PRO HAC VICE
                                                ATTORNEY TO BE NOTICED

                                                Arin Hillary Smith
                                                WILMER CUTLER PICKERING HALE
                                                & DORR LLP
                                                1875 Pennsylvania Avenue NW
                                                Washington, DC 20006
                                                202−663−6959
                                                Email: arin.smith@wilmerhale.com
                                                TERMINATED: 03/03/2020

                                                Ryan M. Chabot
                                                WILMER CUTLER PICKERING HALE
                                                & DORR LLP
                                                250 Greenwich Street
                                                New York, NY 10007
                                                (212) 295−6513
                                                Fax: (212) 230−8888
                                                PRO HAC VICE
                                                ATTORNEY TO BE NOTICED

Plaintiff
NORRIS G. HOLDER, JR.               represented by Scott Wilson Braden
19−cv−03520−TSC                                    FEDERAL PUBLIC DEFENDER
                                                   EASTERN DISTRICT OF ARKANSAS
                                                   Capital Habeas Unit
                                                   1401 West Capitol Street
                                                   1401 West Capital
                                                   Suite 490
                                                   Little Rock, AR 72201
                                                   501−324−6114
                                                   Fax: 501−324−5630
                                                   Email: scott_braden@fd.org
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                Andrew Moshos
                                                MORRIS NICHOLS ARSHT &
                                                TUNNELL LLP

                                                                                        6
      Case 1:19-mc-00145-TSC Document 218 Filed 08/27/20 Page 7 of 73


                                                  1201 North Market Street
                                                  P.O. Box 1347
                                                  Wilmington, DE 19899−1347
                                                  302−351−9197
                                                  Fax: 302−425−3011
                                                  Email: amoshos@mnat.com
                                                  PRO HAC VICE
                                                  ATTORNEY TO BE NOTICED

                                                  Jeffrey Lyons
                                                  MORRIS NICHOLS ARSHT &
                                                  TUNNELL LLP
                                                  1201 North Market Street
                                                  P.O. Box 1347
                                                  Wilmington, DE 19899−1347
                                                  302−351−9390
                                                  Fax: 302−498−6236
                                                  Email: jlyons@mnat.com
                                                  TERMINATED: 03/27/2020
                                                  PRO HAC VICE

                                                  Jennifer Ying
                                                  MORRIS NICHOLS ARSHT &
                                                  TUNNELL LLP
                                                  1201 North Market Street, P.O. Box 1347
                                                  Wilmington, DE 19899−1347
                                                  302−351−9243
                                                  Fax: 302−225−2570
                                                  Email: jying@mnat.com
                                                  PRO HAC VICE
                                                  ATTORNEY TO BE NOTICED

                                                  Stephen J. Kraftschik
                                                  POLSINELLI PC
                                                  222 Delaware Avenue
                                                  Suite 1101
                                                  Wilmington, DE 19801
                                                  302−252−0926
                                                  Email: skraftschik@polsinelli.com
                                                  TERMINATED: 02/14/2020
                                                  PRO HAC VICE

Plaintiff
KEITH NELSON                        represented by Brian J O'Sullivan
20−cv−557                                          CROWELL & MORING LLP
                                                   590 Madison Avenue
                                                   New York, NY 10022
                                                   212−803−4056
                                                   Fax: 212−223−4134
                                                   Email: bosullivan@crowell.com
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                                                            7
      Case 1:19-mc-00145-TSC Document 218 Filed 08/27/20 Page 8 of 73




                                                Dale Andrew Baich
                                                OFFICE OF THE FEDERAL PUBLIC
                                                DEFENDER
                                                850 West Adams St.
                                                Suite 201
                                                Phoenix, AZ 85007
                                                602−382−2816
                                                Email: Dale_Baich@fd.org
                                                LEAD ATTORNEY
                                                ATTORNEY TO BE NOTICED

                                                Jennifer M. Moreno
                                                OFFICE OF THE PUBLIC FEDERAL
                                                DEFENDER, DISTICT OF ARIZONA
                                                850 West Adams Street
                                                Suite 201
                                                Phoenix, AZ 85007−2730
                                                602−382−2718
                                                Fax: 602−889−3960
                                                Email: jennifer_moreno@fd.org
                                                LEAD ATTORNEY
                                                ATTORNEY TO BE NOTICED

                                                Kathryn Louise Clune
                                                CROWELL & MORING, LLP
                                                1001 Pennsylvania Avenue, NW
                                                Washington, DC 20004
                                                (202) 624−2500
                                                Fax: (202) 628−5116
                                                Email: kclune@crowell.com
                                                LEAD ATTORNEY
                                                ATTORNEY TO BE NOTICED

                                                Michael Robles
                                                CROWELL & MORING LLP
                                                590 Madison Avenue
                                                New York, NY 10022
                                                212−803−4035
                                                Email: mrobles@crowell.com
                                                PRO HAC VICE
                                                ATTORNEY TO BE NOTICED

Plaintiff
BRANDON BERNARD                     represented by Ginger Dawn Anders
20−cv−00474                                        MUNGER, TOLLES & OLSON LLP
                                                   1155 F Street, NW
                                                   7th Floor
                                                   Washington, DC 20004
                                                   (202) 220−1107
                                                   Fax: (202) 220−3200
                                                   Email: ginger.anders@mto.com

                                                                                  8
      Case 1:19-mc-00145-TSC Document 218 Filed 08/27/20 Page 9 of 73


                                                LEAD ATTORNEY
                                                ATTORNEY TO BE NOTICED

                                                Brendan B. Gants
                                                MUNGER, TOLLES & OLSON LLP
                                                1155 F Street, NW
                                                7th Floor
                                                Washington, DC 20004
                                                202−220−1121
                                                Fax: 202−220−2300
                                                Email: brendan.gants@mto.com
                                                ATTORNEY TO BE NOTICED

                                                Jonathan S. Meltzer
                                                MUNGER, TOLLES & OLSON LLP
                                                1155 F Street, NW
                                                7th Floor
                                                Washington, DC 20004
                                                (202) 220−1100
                                                Email: Jonathan.Meltzer@mto.com
                                                ATTORNEY TO BE NOTICED

Plaintiff
KEITH NELSON                        represented by Dale Andrew Baich
20−cv−557 TSC                                      (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                Kathryn Louise Clune
                                                (See above for address)
                                                LEAD ATTORNEY
                                                ATTORNEY TO BE NOTICED

                                                Harry P. Cohen
                                                CROWELL & MORING LLP
                                                590 Madison Avenue
                                                New York, NY 10022
                                                212−803−4044
                                                Fax: 212−223−4134
                                                Email: hcohen@crowell.com
                                                PRO HAC VICE
                                                ATTORNEY TO BE NOTICED

                                                James K. Stronski
                                                CROWELL & MORING LLP
                                                590 Madison Avenue
                                                New York, NY 10022
                                                212−895−4217
                                                Fax: 212−223−4134
                                                Email: jstronski@crowell.com
                                                PRO HAC VICE
                                                ATTORNEY TO BE NOTICED

                                                                                  9
     Case 1:19-mc-00145-TSC Document 218 Filed 08/27/20 Page 10 of 73



Plaintiff
CHRISTOPHER ANDRE VIALVA            represented by Michael F. Williams
                                                   KIRKLAND & ELLIS LLP
                                                   1301 Pennsylvania Ave., NW
                                                   Washington, DC 20004
                                                   (202) 389−5123
                                                   Fax: (202) 389−5200
                                                   Email: michael.williams@kirkland.com
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                  Susan M. Otto
                                                  FEDERAL PUBLIC DEFENDER
                                                  ORGANIZATION
                                                  215 Dean A. McGee Avenue
                                                  Suite 109
                                                  Oklahoma City, OK 73102
                                                  405−609−5930
                                                  Fax: 405−609−5932
                                                  Email: susan_otto@fd.org
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED


V.
Intervenor Plaintiff
BRUCE WEBSTER                       represented by Evan D. Miller
(05cv2337)                                         VINSON & ELKINS LLP
                                                   2200 Pennsylvania Avenue, NW
                                                   Suite 500 West
                                                   Washington, DC 20037
                                                   (202) 639−6605
                                                   Email: emiller@velaw.com
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                  Joshua Christopher Toll
                                                  (See above for address)
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

                                                  Kathryn B. Codd
                                                  VINSON & ELKINS, L.L.P.
                                                  2200 Pennsylvania Avenue, NW
                                                  Suite 500−West
                                                  Washington, DC 20037
                                                  (202) 639−6536
                                                  Fax: (202) 639−8936
                                                  Email: kcodd@velaw.com
                                                  LEAD ATTORNEY


                                                                                          10
     Case 1:19-mc-00145-TSC Document 218 Filed 08/27/20 Page 11 of 73


                                                  ATTORNEY TO BE NOTICED

                                                  Eric Hernandez
                                                  GREENBERG TRAURIG, P.A.
                                                  333 SE 2nd Avenue
                                                  Suite 4400
                                                  Miami, FL 33131
                                                  305−579−0570
                                                  Fax: 305−961−5727
                                                  Email: hernandezeric@gtlaw.com
                                                  TERMINATED: 02/27/2020

                                                  Jeanne Vosberg Sourgens
                                                  VINSON & ELKINS L.L.P
                                                  The Willard Office Building
                                                  1455 Pennsylvania Avenue, NW
                                                  Suite 600
                                                  Washington, DC 20004
                                                  (202) 639−6633
                                                  Fax: (202) 639−6604
                                                  ATTORNEY TO BE NOTICED

                                                  Robert E. Waters
                                                  KING & SPALDING, LLP
                                                  1700 Pennsylvania Avenue, NW
                                                  Suite 200
                                                  Washington, DC 20006
                                                  (202) 737−0500
                                                  Email: rwaters@velaw.com
                                                  ATTORNEY TO BE NOTICED

                                                  William E. Lawler , III
                                                  VINSON & ELKINS LLP
                                                  2200 Pennsylvania Avenue, NW
                                                  Suite 500 West
                                                  Washington, DC 20037
                                                  202−639−6676
                                                  Email: wlawler@velaw.com
                                                  ATTORNEY TO BE NOTICED

                                                  Yousri H. Omar
                                                  VINSON & ELKINS LLP
                                                  2200 Pennsylvania Avenue, NW
                                                  Suite 500 West
                                                  Washington, DC 20037
                                                  (202) 639−6500
                                                  Email: yomar@velaw.com
                                                  ATTORNEY TO BE NOTICED

Intervenor Plaintiff
ANTHONY BATTLE                      represented by Joshua Christopher Toll
(05cv2337)                                         (See above for address)

                                                                                   11
     Case 1:19-mc-00145-TSC Document 218 Filed 08/27/20 Page 12 of 73


                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

                                                  Margaret O'Donnell
                                                  P.O. Box 4815
                                                  Frankfort, KY 40604−4815
                                                  (502) 320−1837
                                                  Fax: (502) 227−4669
                                                  Email: mod@dcr.net
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

                                                  Abigail Bortnick
                                                  KING & SPALDING LLP
                                                  1700 Pennsylvania Avenue, NW
                                                  Washington, DC 20006
                                                  (202) 626−5502
                                                  Fax: (202) 626−3737
                                                  Email: abortnick@kslaw.com
                                                  ATTORNEY TO BE NOTICED

                                                  William E. Hoffmann , Jr.
                                                  KING & SPALDING, LLP
                                                  1180 Peachtree Street, NE
                                                  Atlanta, GA 30309
                                                  (404) 572−3383
                                                  Fax: (404) 572−5136
                                                  ATTORNEY TO BE NOTICED

Intervenor Plaintiff
ORLANDO HALL                        represented by Amy J. Lentz
(05cv2337)                                         STEPTOE & JOHNSON LLP
                                                   1330 Connecticut Avenue, NW
                                                   Washington, DC 20036
                                                   (202) 429−1320
                                                   Email: alentz@steptoe.com
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                  Joshua Christopher Toll
                                                  (See above for address)
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

                                                  Mark Joseph Hulkower
                                                  STEPTOE & JOHNSON LLP
                                                  1330 CONNECTICUT AVENUE NW
                                                  Washington, DC 20036
                                                  (202) 429−6221
                                                  Email: mhulkower@steptoe.com
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

                                                                                 12
     Case 1:19-mc-00145-TSC Document 218 Filed 08/27/20 Page 13 of 73




                                                  Matthew John Herrington
                                                  STEPTOE & JOHNSON, LLP
                                                  1330 Connecticut Avenue, NW
                                                  Washington, DC 20036
                                                  (202) 429−8164
                                                  Email: mherrington@steptoe.com
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

                                                  Robert A. Ayers
                                                  STEPTOE & JOHNSON LLP
                                                  1330 Connecticut Avenue, NW
                                                  Washington, DC 20036
                                                  (202) 429−6401
                                                  Email: rayers@steptoe.com
                                                  ATTORNEY TO BE NOTICED

Intervenor Plaintiff
DUSTIN LEE HONKEN                   represented by Amelia J. Schmidt
                                                   KAISER DILLON, PLLC
                                                   1099 14th Street
                                                   Suite 800 West
                                                   Washington, DC 20005
                                                   202−869−1301
                                                   Email: aschmidt@KaiserDillon.com
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                  Jonathan Jeffress
                                                  KAISER DILLON, PLLC
                                                  1099 14th Street
                                                  Suite 800 West
                                                  Washington, DC 20005
                                                  (202) 640−4430
                                                  Fax: (202) 280−1034
                                                  Email: jjeffress@kaiserdillon.com
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

                                                  Shawn Nolan
                                                  FEDERAL COMMUNITY DEFENDER
                                                  OFFICE, EASTERN DISTRICT OF
                                                  PENN
                                                  601 Walnut Street
                                                  Suite 545 W
                                                  Philadelphia, PA 19107
                                                  (215) 928−0528
                                                  Fax: (215) 928−0826
                                                  Email: Shawn_Nolan@fd.org
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

                                                                                      13
     Case 1:19-mc-00145-TSC Document 218 Filed 08/27/20 Page 14 of 73




V.
Defendant
KAREN TANDY                         represented by Alan Burch
Administrator, Drug Enforcement                    U.S. ATTORNEY'S OFFICE FOR THE
Administration (05cv2337)                          DISTRICT OF COLUMBIA
                                                   555 Fourth Street, NW
                                                   Washington, DC 20530
                                                   (202) 252−2550
                                                   Email: alan.burch@usdoj.gov
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                Bradley P. Humphreys
                                                U.S. DEPARTMENT OF JUSTICE
                                                Civil Division, Federal Programs Branch
                                                1100 L Street, NW
                                                Washington, DC 20005
                                                (202) 305−0878
                                                Fax: (202) 639−6066
                                                Email: bradley.humphreys@usdoj.gov
                                                LEAD ATTORNEY
                                                ATTORNEY TO BE NOTICED

                                                Cristen Cori Handley
                                                U.S. DEPARTMENT OF JUSTICE
                                                Civil Division, Federal Programs Branch
                                                1100 L Street, NW
                                                Washington, DC 20005
                                                202−305−2677
                                                Email: Cristen.Handley@usdoj.gov
                                                LEAD ATTORNEY
                                                ATTORNEY TO BE NOTICED

                                                Denise M. Clark
                                                U.S. ATTORNEY'S OFFICE FOR THE
                                                DISTRICT OF COLUMBIA
                                                555 Fourth Street, NW
                                                Washington, DC 20530
                                                (202) 252−6605
                                                Fax: (202) 252−2599
                                                Email: denise.clark@usdoj.gov
                                                LEAD ATTORNEY
                                                ATTORNEY TO BE NOTICED

                                                Jean Lin
                                                U.S. DEPARTMENT OF JUSTICE
                                                Civil Division, Federal Programs Branch
                                                1100 L Street, NW
                                                Room 11532
                                                Washington, DC 20005

                                                                                          14
     Case 1:19-mc-00145-TSC Document 218 Filed 08/27/20 Page 15 of 73


                                                   (202) 514−3716
                                                   Fax: (202) 616−8470
                                                   Email: jean.lin@usdoj.gov
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                   Jonathan D. Kossak
                                                   U.S. DEPARTMENT OF JUSTICE
                                                   Federal Programs Branch
                                                   1100 L Street, NW
                                                   Washington, DC 20005
                                                   (202) 305−0612
                                                   Email: jonathan.kossak@usdoj.gov
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                   Paul R. Perkins
                                                   U.S. DEPARTMENT OF JUSTICE
                                                   Civil Division
                                                   950 Pennsylvania Ave, NW
                                                   Washington, DC 20530
                                                   202−514−5090
                                                   Email: paul.r.perkins@usdoj.gov
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                   Peter S. Smith
                                                   UNITED STATES ATTORNEY'S
                                                   OFFICE
                                                   Appellate Division
                                                   555 4th Street, NW
                                                   Eighth Floor
                                                   Washington, DC 20530−0001
                                                   (202) 252−6769
                                                   Fax: (202) 514−8779
                                                   Email: peter.smith@usdoj.gov
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                   Ethan Price Davis
                                                   U.S. DEPARTMENT OF JUSTICE
                                                   950 Pennsylvania Ave. NW
                                                   Washington, DC 20530
                                                   (202) 616−4171
                                                   Email: Ethan.davis@usdoj.gov
                                                   TERMINATED: 07/03/2020

Defendant
HARLEY G. LAPPIN                       represented by Alan Burch
Director, Federal Bureau of Prisons;                  (See above for address)
05cv2337;07cv02145                                    LEAD ATTORNEY
                                                      ATTORNEY TO BE NOTICED

                                                                                      15
     Case 1:19-mc-00145-TSC Document 218 Filed 08/27/20 Page 16 of 73




                                                   Bradley P. Humphreys
                                                   (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                   Cristen Cori Handley
                                                   (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                   Denise M. Clark
                                                   (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                   Jean Lin
                                                   (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                   Jonathan D. Kossak
                                                   (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                   Paul R. Perkins
                                                   (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                   Ethan Price Davis
                                                   (See above for address)
                                                   TERMINATED: 07/03/2020

Defendant
NEWTON E. KENDIG, II                   represented by Alan Burch
Medical Director, Health Services                     (See above for address)
Division, Federal Bureau of Prisons;                  LEAD ATTORNEY
05cv2337;12cv782 ;13cv938                             ATTORNEY TO BE NOTICED

                                                   Bradley P. Humphreys
                                                   (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                   Cristen Cori Handley
                                                   (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                   Denise M. Clark

                                                                                16
     Case 1:19-mc-00145-TSC Document 218 Filed 08/27/20 Page 17 of 73


                                                    (See above for address)
                                                    LEAD ATTORNEY
                                                    ATTORNEY TO BE NOTICED

                                                    Jean Lin
                                                    (See above for address)
                                                    LEAD ATTORNEY
                                                    ATTORNEY TO BE NOTICED

                                                    Jonathan D. Kossak
                                                    (See above for address)
                                                    LEAD ATTORNEY
                                                    ATTORNEY TO BE NOTICED

                                                    Paul R. Perkins
                                                    (See above for address)
                                                    LEAD ATTORNEY
                                                    ATTORNEY TO BE NOTICED

                                                    Peter S. Smith
                                                    (See above for address)
                                                    LEAD ATTORNEY
                                                    ATTORNEY TO BE NOTICED

                                                    Robert J. Erickson
                                                    U. S. DEPARTMENT OF JUSTICE
                                                    950 Pennsylvania Avenue, NW
                                                    Room 1515
                                                    Washington, DC 20530
                                                    (202) 514−2841
                                                    Fax: (202) 305−2121
                                                    Email: robert.erickson@usdoj.gov
                                                    LEAD ATTORNEY
                                                    ATTORNEY TO BE NOTICED

                                                    Ethan Price Davis
                                                    (See above for address)
                                                    TERMINATED: 07/03/2020

Defendant
MARK BEZY                               represented by Alan Burch
Warden, U.S. Penitentiary Terre Haute                  (See above for address)
(05cv2337)                                             LEAD ATTORNEY
                                                       ATTORNEY TO BE NOTICED

                                                    Bradley P. Humphreys
                                                    (See above for address)
                                                    LEAD ATTORNEY
                                                    ATTORNEY TO BE NOTICED

                                                    Cristen Cori Handley
                                                    (See above for address)

                                                                                       17
     Case 1:19-mc-00145-TSC Document 218 Filed 08/27/20 Page 18 of 73


                                                      LEAD ATTORNEY
                                                      ATTORNEY TO BE NOTICED

                                                      Denise M. Clark
                                                      (See above for address)
                                                      LEAD ATTORNEY
                                                      ATTORNEY TO BE NOTICED

                                                      Jean Lin
                                                      (See above for address)
                                                      LEAD ATTORNEY
                                                      ATTORNEY TO BE NOTICED

                                                      Jonathan D. Kossak
                                                      (See above for address)
                                                      LEAD ATTORNEY
                                                      ATTORNEY TO BE NOTICED

                                                      Paul R. Perkins
                                                      (See above for address)
                                                      LEAD ATTORNEY
                                                      ATTORNEY TO BE NOTICED

                                                      Peter S. Smith
                                                      (See above for address)
                                                      LEAD ATTORNEY
                                                      ATTORNEY TO BE NOTICED

                                                      Robert J. Erickson
                                                      (See above for address)
                                                      LEAD ATTORNEY
                                                      ATTORNEY TO BE NOTICED

                                                      Ethan Price Davis
                                                      (See above for address)
                                                      TERMINATED: 07/03/2020

Defendant
JOHN DOES                                 represented by Alan Burch
I−V, Individually and in their official                  (See above for address)
capacities 05cv2337; 12cv00782 I−X                       LEAD ATTORNEY
                                                         ATTORNEY TO BE NOTICED

                                                      Bradley P. Humphreys
                                                      (See above for address)
                                                      LEAD ATTORNEY
                                                      ATTORNEY TO BE NOTICED

                                                      Cristen Cori Handley
                                                      (See above for address)
                                                      LEAD ATTORNEY
                                                      ATTORNEY TO BE NOTICED

                                                                                   18
    Case 1:19-mc-00145-TSC Document 218 Filed 08/27/20 Page 19 of 73




                                               Denise M. Clark
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Jean Lin
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Jonathan D. Kossak
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Paul R. Perkins
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Ethan Price Davis
                                               (See above for address)
                                               TERMINATED: 07/03/2020

Defendant
THOMAS WEBSTER                     represented by Alan Burch
M.D.− Clinical Director;                          (See above for address)
05cv2337;12cv782; 13cv938                         LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

                                               Bradley P. Humphreys
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Cristen Cori Handley
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Denise M. Clark
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Jean Lin
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Jonathan D. Kossak

                                                                            19
     Case 1:19-mc-00145-TSC Document 218 Filed 08/27/20 Page 20 of 73


                                                        (See above for address)
                                                        LEAD ATTORNEY
                                                        ATTORNEY TO BE NOTICED

                                                        Paul R. Perkins
                                                        (See above for address)
                                                        LEAD ATTORNEY
                                                        ATTORNEY TO BE NOTICED

                                                        Ethan Price Davis
                                                        (See above for address)
                                                        TERMINATED: 07/03/2020

Defendant
ERIC H. HOLDER, JR.                         represented by Alan Burch
Attorney General for the United States of                  (See above for address)
America; 05cv2337; 12cv782;13cv938                         LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED

                                                        Bradley P. Humphreys
                                                        (See above for address)
                                                        LEAD ATTORNEY
                                                        ATTORNEY TO BE NOTICED

                                                        Cristen Cori Handley
                                                        (See above for address)
                                                        LEAD ATTORNEY
                                                        ATTORNEY TO BE NOTICED

                                                        Denise M. Clark
                                                        (See above for address)
                                                        LEAD ATTORNEY
                                                        ATTORNEY TO BE NOTICED

                                                        Jean Lin
                                                        (See above for address)
                                                        LEAD ATTORNEY
                                                        ATTORNEY TO BE NOTICED

                                                        Jonathan D. Kossak
                                                        (See above for address)
                                                        LEAD ATTORNEY
                                                        ATTORNEY TO BE NOTICED

                                                        Paul F. Enzinna
                                                        (See above for address)
                                                        LEAD ATTORNEY
                                                        ATTORNEY TO BE NOTICED

                                                        Paul R. Perkins
                                                        (See above for address)
                                                        LEAD ATTORNEY

                                                                                     20
    Case 1:19-mc-00145-TSC Document 218 Filed 08/27/20 Page 21 of 73


                                               ATTORNEY TO BE NOTICED

                                               Ethan Price Davis
                                               (See above for address)
                                               TERMINATED: 07/03/2020

Defendant
MICHAEL B. MUKASEY                 represented by Alan Burch
07−cv−02145−TSC                                   (See above for address)
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

                                               Bradley P. Humphreys
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Cristen Cori Handley
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Denise M. Clark
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Jean Lin
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Jonathan D. Kossak
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Paul R. Perkins
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Ethan Price Davis
                                               (See above for address)
                                               TERMINATED: 07/03/2020

Defendant
KAREN TANDY                        represented by Alan Burch
07−cv−02145−TSC                                   (See above for address)
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED


                                                                            21
    Case 1:19-mc-00145-TSC Document 218 Filed 08/27/20 Page 22 of 73




                                               Bradley P. Humphreys
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Cristen Cori Handley
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Denise M. Clark
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Jean Lin
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Jonathan D. Kossak
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Paul R. Perkins
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Ethan Price Davis
                                               (See above for address)
                                               TERMINATED: 07/03/2020

Defendant
ALAN R. DOERHOFF                   represented by Alan Burch
07−cv−02145−TSC                                   (See above for address)
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

                                               Bradley P. Humphreys
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Cristen Cori Handley
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Denise M. Clark

                                                                            22
     Case 1:19-mc-00145-TSC Document 218 Filed 08/27/20 Page 23 of 73


                                                       (See above for address)
                                                       LEAD ATTORNEY
                                                       ATTORNEY TO BE NOTICED

                                                       Jean Lin
                                                       (See above for address)
                                                       LEAD ATTORNEY
                                                       ATTORNEY TO BE NOTICED

                                                       Jonathan D. Kossak
                                                       (See above for address)
                                                       LEAD ATTORNEY
                                                       ATTORNEY TO BE NOTICED

                                                       Paul R. Perkins
                                                       (See above for address)
                                                       LEAD ATTORNEY
                                                       ATTORNEY TO BE NOTICED

                                                       Ethan Price Davis
                                                       (See above for address)
                                                       TERMINATED: 07/03/2020

Defendant
JOHN DOES                                  represented by Alan Burch
I−IV, Individually and in their official                  (See above for address)
capacities; 07−cv−02145−TSC                               LEAD ATTORNEY
                                                          ATTORNEY TO BE NOTICED

                                                       Bradley P. Humphreys
                                                       (See above for address)
                                                       LEAD ATTORNEY
                                                       ATTORNEY TO BE NOTICED

                                                       Cristen Cori Handley
                                                       (See above for address)
                                                       LEAD ATTORNEY
                                                       ATTORNEY TO BE NOTICED

                                                       Denise M. Clark
                                                       (See above for address)
                                                       LEAD ATTORNEY
                                                       ATTORNEY TO BE NOTICED

                                                       Jean Lin
                                                       (See above for address)
                                                       LEAD ATTORNEY
                                                       ATTORNEY TO BE NOTICED

                                                       Jonathan D. Kossak
                                                       (See above for address)
                                                       LEAD ATTORNEY

                                                                                    23
    Case 1:19-mc-00145-TSC Document 218 Filed 08/27/20 Page 24 of 73


                                               ATTORNEY TO BE NOTICED

                                               Paul R. Perkins
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Ethan Price Davis
                                               (See above for address)
                                               TERMINATED: 07/03/2020

Defendant
MICHELE LEONHART                   represented by Alan Burch
07−cv−02145; 12cv782; 13cv938                     (See above for address)
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

                                               Bradley P. Humphreys
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Cristen Cori Handley
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Denise M. Clark
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Jean Lin
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Jonathan D. Kossak
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Paul R. Perkins
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Ethan Price Davis
                                               (See above for address)
                                               TERMINATED: 07/03/2020

Defendant

                                                                            24
    Case 1:19-mc-00145-TSC Document 218 Filed 08/27/20 Page 25 of 73


CHARLES E. SAMUELS, JR.            represented by Alan Burch
07−cv−02145; 12−cv−00782                          (See above for address)
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

                                               Bradley P. Humphreys
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Cristen Cori Handley
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Denise M. Clark
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Jean Lin
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Jonathan D. Kossak
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Paul R. Perkins
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Ethan Price Davis
                                               (See above for address)
                                               TERMINATED: 07/03/2020

Defendant
JOHN F. CARAWAY                    represented by Alan Burch
07cv2145; 13cv938                                 (See above for address)
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

                                               Bradley P. Humphreys
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Cristen Cori Handley
                                               (See above for address)

                                                                            25
    Case 1:19-mc-00145-TSC Document 218 Filed 08/27/20 Page 26 of 73


                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Denise M. Clark
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Jean Lin
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Jonathan D. Kossak
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Paul R. Perkins
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Ethan Price Davis
                                               (See above for address)
                                               TERMINATED: 07/03/2020

Defendant
UNITED STATES DEPARTMENT           represented by Alan Burch
OF JUSTICE                                        (See above for address)
12cv782; 13cv938                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

                                               Bradley P. Humphreys
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Cristen Cori Handley
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Denise M. Clark
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Jean Lin
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                                                            26
    Case 1:19-mc-00145-TSC Document 218 Filed 08/27/20 Page 27 of 73




                                               Jonathan D. Kossak
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Paul R. Perkins
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Ethan Price Davis
                                               (See above for address)
                                               TERMINATED: 07/03/2020

Defendant
PAUL LAIRD                         represented by Alan Burch
12−cv−00782                                       (See above for address)
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

                                               Bradley P. Humphreys
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Cristen Cori Handley
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Denise M. Clark
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Jean Lin
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Jonathan D. Kossak
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Paul R. Perkins
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Ethan Price Davis

                                                                            27
    Case 1:19-mc-00145-TSC Document 218 Filed 08/27/20 Page 28 of 73


                                               (See above for address)
                                               TERMINATED: 07/03/2020

Defendant
KERRY J. FORESTAL                  represented by Alan Burch
12cv782;13cv938                                   (See above for address)
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

                                               Bradley P. Humphreys
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Cristen Cori Handley
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Denise M. Clark
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Jean Lin
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Jonathan D. Kossak
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Paul R. Perkins
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Ethan Price Davis
                                               (See above for address)
                                               TERMINATED: 07/03/2020

Defendant
CHARLES L. LOCKETT                 represented by Alan Burch
12−cv−00782                                       (See above for address)
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

                                               Bradley P. Humphreys
                                               (See above for address)


                                                                            28
    Case 1:19-mc-00145-TSC Document 218 Filed 08/27/20 Page 29 of 73


                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Cristen Cori Handley
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Denise M. Clark
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Jean Lin
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Jonathan D. Kossak
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Paul R. Perkins
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Ethan Price Davis
                                               (See above for address)
                                               TERMINATED: 07/03/2020

Defendant
CHADRICK EVAN FULKS                represented by Alan Burch
13cv938                                           (See above for address)
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

                                               Amy Gershenfeld Donnella
                                               FEDERAL COMMUNITY DEFENDER
                                               OFFICE FOR THE EDPA
                                               601 Walnut Street
                                               Suite 545W
                                               Philadelphia, PA 19106
                                               (215) 928−0520
                                               Email: amy_donnella@fd.org
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Billy H. Nolas
                                               (See above for address)
                                               LEAD ATTORNEY

                                                                            29
    Case 1:19-mc-00145-TSC Document 218 Filed 08/27/20 Page 30 of 73


                                               ATTORNEY TO BE NOTICED

                                               Bradley P. Humphreys
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Cristen Cori Handley
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Jean Lin
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Jonathan D. Kossak
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Joseph William Luby
                                               FEDERAL PUBLIC DEFENDER/EDPA
                                               601 Walnut Street
                                               Suite 545 West
                                               Philadelphia, PA 19106
                                               (215) 928−0520
                                               Email: joseph_luby@fd.org
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Paul R. Perkins
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Shawn Nolan
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Ethan Price Davis
                                               (See above for address)
                                               TERMINATED: 07/03/2020

Defendant
WILLIAM P. BARR                    represented by Alan Burch
19−cv−03214−TSC                                   (See above for address)
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED


                                                                              30
    Case 1:19-mc-00145-TSC Document 218 Filed 08/27/20 Page 31 of 73


                                               Bradley P. Humphreys
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Cristen Cori Handley
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Paul R. Perkins
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

Defendant
JEFFREY E. KRUEGER                 represented by Alan Burch
19−cv−03214−TSC                                   (See above for address)
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

                                               Bradley P. Humphreys
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Cristen Cori Handley
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Paul R. Perkins
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

Defendant
JOSEPH MCCLAIN                     represented by Alan Burch
19−cv−03214−TSC                                   (See above for address)
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

                                               Bradley P. Humphreys
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Cristen Cori Handley
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED


                                                                            31
     Case 1:19-mc-00145-TSC Document 218 Filed 08/27/20 Page 32 of 73




                                                      Paul R. Perkins
                                                      (See above for address)
                                                      LEAD ATTORNEY
                                                      ATTORNEY TO BE NOTICED

Defendant
RADM CHRIS A. BINA                     represented by Alan Burch
19−cv−03214−TSC                                       (See above for address)
                                                      LEAD ATTORNEY
                                                      ATTORNEY TO BE NOTICED

                                                      Bradley P. Humphreys
                                                      (See above for address)
                                                      LEAD ATTORNEY
                                                      ATTORNEY TO BE NOTICED

                                                      Cristen Cori Handley
                                                      (See above for address)
                                                      LEAD ATTORNEY
                                                      ATTORNEY TO BE NOTICED

                                                      Paul R. Perkins
                                                      (See above for address)
                                                      LEAD ATTORNEY
                                                      ATTORNEY TO BE NOTICED

Defendant
T. J. WATSON                           represented by Alan Burch
19−cv−03214−TSC                                       (See above for address)
                                                      LEAD ATTORNEY
                                                      ATTORNEY TO BE NOTICED

                                                      Bradley P. Humphreys
                                                      (See above for address)
                                                      LEAD ATTORNEY
                                                      ATTORNEY TO BE NOTICED

                                                      Cristen Cori Handley
                                                      (See above for address)
                                                      LEAD ATTORNEY
                                                      ATTORNEY TO BE NOTICED

                                                      Paul R. Perkins
                                                      (See above for address)
                                                      LEAD ATTORNEY
                                                      ATTORNEY TO BE NOTICED

Defendant
UTTAM DHILLON                          represented by Bradley P. Humphreys
19cv3520; Acting Administrator, U.S.                  (See above for address)

                                                                                32
     Case 1:19-mc-00145-TSC Document 218 Filed 08/27/20 Page 33 of 73


Drug Enforcement Administration                     LEAD ATTORNEY
                                                    ATTORNEY TO BE NOTICED

                                                    Cristen Cori Handley
                                                    (See above for address)
                                                    LEAD ATTORNEY
                                                    ATTORNEY TO BE NOTICED

Defendant
NICOLE ENGLISH                          represented by Bradley P. Humphreys
19cv3520; Acting Assistant Director,                   (See above for address)
Health Services, Federal Bureau of                     LEAD ATTORNEY
Prisons                                                ATTORNEY TO BE NOTICED

                                                    Cristen Cori Handley
                                                    (See above for address)
                                                    LEAD ATTORNEY
                                                    ATTORNEY TO BE NOTICED


V.
Debtor−in−Possess
WILLIAM E. WILSON
M.D.,; 19−cv−03214−TSC


V.
Intervenor Defendant
RICHARD VEACH                           represented by Denise M. Clark
Warden, U.S. Penitentiary Terre Haute                  (See above for address)
(05cv2337); 07cv02145                                  LEAD ATTORNEY
                                                       ATTORNEY TO BE NOTICED

Intervenor
JEFFREY PAUL                            represented by Gary E. Proctor
(05cv2337)                                             LAW OFFICES OF GARY E. PROCTOR,
                                                       LLC
                                                       8 E. Mulberry Street
                                                       Baltimore, MD 21202
                                                       (410) 444−1500
                                                       Fax: (443) 836−9162
                                                       Email: garyeproctor@gmail.com
                                                       LEAD ATTORNEY
                                                       ATTORNEY TO BE NOTICED

                                                    Shawn Nolan
                                                    (See above for address)
                                                    LEAD ATTORNEY
                                                    ATTORNEY TO BE NOTICED


                                                                                         33
    Case 1:19-mc-00145-TSC Document 218 Filed 08/27/20 Page 34 of 73




                                                           Robert L. McGlasson
                                                           MCGLASSON & ASSOCIATES, PC
                                                           1024 Clairemont Avenue
                                                           Decatur, GA 30030
                                                           (404) 314−7664
                                                           Fax: (404) 879−0005
                                                           Email: rlmcglasson@comcast.net
                                                           PRO HAC VICE
                                                           ATTORNEY TO BE NOTICED

                                                           Sean D. O'Brien
                                                           PUBLIC INTEREST LITIGATION
                                                           CLINIC
                                                           6155 Oak
                                                           Suite C
                                                           Kansas City, MO 64113
                                                           (816) 363−2795
                                                           Fax: (816) 363−2799
                                                           Email: dplc@dplclinic.com
                                                           PRO HAC VICE
                                                           ATTORNEY TO BE NOTICED


Date Filed   #   Page Docket Text
08/15/2019            Minute Entry: Status Conference held on 8/15/2019 before Judge Tanya S.
                      Chutkan: Parties will adhere to the following schedule: Defendants shall file
                      the administrative record on or before August 30, 2019; Plaintiffs shall
                      complete the necessary 30(b)(6) depositions on or before February 28, 2020;
                      and Plaintiffs shall file an amended complaint on or before March 31, 2020.
                      Order forthcoming regarding consolidation of 05−2337; 07−2145; 12−782; and
                      13−958. (Court Reporter Bryan Wayne) (tb) Modified on 8/19/2019 (lctsc1).
                      (Entered: 08/16/2019)− (Entry originally filed in 05cv2337 on 08/15/19.)
                      (Entered: 08/29/2019)
08/20/2019   1        ORDER: Upon consideration of the parties consent motions and the
                      representations made by the parties at the August 15, 2019 status conference,
                      the court hereby consolidates the four mention cases in the case caption of this
                      order, pursuant to Federal Rule of Civil Procedure 42(a). It is therefore
                      ORDERED that the following cases are to be consolidated into A Master Case
                      File established for the lead case, 05−cv−2337 (TSC), as well as 07−cv−2145
                      (TSC), 12−cv−0782 (TSC), and 13−cv−0938 (TSC). All filings shall be made
                      solely in the Master Case. SEE ORDER FOR DETAILS. Signed by Judge
                      Tanya S. Chutkan on 8/20/19. (ztd) (Main Document 1 replaced on 8/29/2019)
                      (tb). Modified on 8/29/2019 (DJS). (Entered: 08/27/2019)
08/29/2019   2        MOTION for Preliminary Injunction by ALFRED BOURGEOIS
                      (Attachments: # 1 Statement of Facts, # 2 Text of Proposed Order)(ztd);
                      (Document originally filed in 12cv782 on 8/19/19) (Entered: 08/29/2019)
08/29/2019   3        MOTION for Extension of Time to File Response/Reply by ERIC H.
                      HOLDER, JR, NEWTON E. KENDIG, II, HARLEY G. LAPPIN, MICHAEL


                                                                                                         34
   Case 1:19-mc-00145-TSC Document 218 Filed 08/27/20 Page 35 of 73



                   B. MUKASEY (Attachments: # 1 Text of Proposed Order)(ztd); (Document
                   originally filed in 05cv2337.) (Entered: 08/29/2019)
08/29/2019         MINUTE ORDER: Defendants' consent motion 3 for an extension of time to
                   file a response to Plaintiff Alfred Bourgeois' (12−cv−00782) motion 2 for a
                   preliminary injunction barring the execution of Plaintiff Bourgeois is
                   GRANTED. Defendants shall file their response on or before September 16,
                   2019. Plaintiff's reply is due within one week of Defendants' response or
                   September 23, 2019, whichever date is earlier. Signed by Judge Tanya S.
                   Chutkan on 8/29/2019. (lctsc1) (Entered: 08/29/2019)
08/30/2019   4     NOTICE of Filing Certification of the Administrative Record and the Index of
                   the Administrative Record by UNITED STATES DEPARTMENT OF
                   JUSTICE (Attachments: # 1 Certified List of the Contents of the
                   Administrative Records)Associated Cases: 1:19−mc−00145−TSC,
                   1:05−cv−02337−TSC, 1:07−cv−02145−TSC, 1:12−cv−00782−TSC,
                   1:13−cv−00938−TSC(Clark, Denise) (Entered: 08/30/2019)
09/04/2019         Set/Reset Deadlines: Response due by 9/16/2019. Reply due by 9/23/2019.
                   Associated Cases: 1:19−mc−00145−TSC, 1:05−cv−02337−TSC,
                   1:07−cv−02145−TSC, 1:12−cv−00782−TSC, 1:13−cv−00938−TSC(tb)
                   (Entered: 09/04/2019)
09/05/2019   5     NOTICE of Appearance by Jean Lin on behalf of All Defendants (Lin, Jean)
                   (Entered: 09/05/2019)
09/05/2019   6     Memorandum in opposition to re 2 MOTION for Preliminary Injunction (This
                   Document Relates to Bourgeois v. Department of Justice, No. 12−0782 filed by
                   KERRY J. FORESTAL, ERIC H. HOLDER, JR, PAUL LAIRD, MICHELE
                   LEONHART, CHARLES L. LOCKETT, MICHAEL B. MUKASEY,
                   CHARLES E. SAMUELS, JR, UNITED STATES DEPARTMENT OF
                   JUSTICE, THOMAS WEBSTER. (Lin, Jean) (Entered: 09/05/2019)
09/05/2019   7     MOTION for Leave to Appear Pro Hac Vice :Attorney Name− Pieter Van Tol,
                   :Firm− Hogan Lovells US LLP, :Address− 390 Madison Avenue New York,
                   NY 10017. Phone No. − (212) 918−3000. Fax No. − (212) 918−3100 Filing fee
                   $ 100, receipt number 0090−6360193. Fee Status: Fee Paid. by DANIEL
                   LEWIS LEE (Attachments: # 1 Declaration of Pieter Van Tol, # 2 Text of
                   Proposed Order, # 3 Certificate of Service)(Hagerty, Elizabeth) (Entered:
                   09/05/2019)
09/05/2019   8     MOTION for Leave to Appear Pro Hac Vice :Attorney Name− John D. Beck,
                   :Firm− Hogan Lovells US LLP, :Address− 390 Madison Avenue New York,
                   NY 10017. Phone No. − (212) 918−3000. Fax No. − (212) 918−3100 Filing fee
                   $ 100, receipt number 0090−6360222. Fee Status: Fee Paid. by DANIEL
                   LEWIS LEE (Attachments: # 1 Declaration of John D. Beck, # 2 Text of
                   Proposed Order, # 3 Certificate of Service)(Hagerty, Elizabeth) (Entered:
                   09/05/2019)
09/06/2019         MINUTE ORDER: THIS ORDER RELATES TO LEE (19cv2559). Granting 7
                   8 Motions for Leave to Appear Pro Hac Vice. Pieter Van Tol and John D. Beck
                   are hereby admitted pro hac vice to appear in this matter on behalf of Plaintiff
                   Daniel Lee. Signed by Judge Tanya S. Chutkan on 9/6/19. (DJS) (Entered:
                   09/06/2019)


                                                                                                      35
   Case 1:19-mc-00145-TSC Document 218 Filed 08/27/20 Page 36 of 73



09/06/2019         MINUTE ORDER: THIS ORDER RELATES TO ALL CASES. The parties
                   are hereby reminded that, pursuant to the cour's Consolidation Order (ECF No.
                   1 ), when a filing is made that applies solely to ONE CASE, both the document
                   and THE ECF ENTRY must contain a notation indicating that the filing
                   Relates to [insert case NAME and NUMBER]. Documents that do not meet the
                   requirements in the court's order may be STRICKEN sua sponte. Signed by
                   Judge Tanya S. Chutkan on 9/6/19. (DJS) (Entered: 09/06/2019)
09/10/2019    9    NOTICE of Appearance by David Solomon Victorson on behalf of DANIEL
                   LEWIS LEE (Victorson, David) (Entered: 09/10/2019)
09/11/2019   10    RETURN OF SERVICE/AFFIDAVIT of Summons and Complaint Executed
                   as to the United States Attorney. Date of Service Upon United States Attorney
                   on 9/11/2019. Answer due for ALL FEDERAL DEFENDANTS by
                   11/10/2019. (Hagerty, Elizabeth) (Entered: 09/11/2019)
09/12/2019   11    REPLY to opposition to motion re (2 in 1:19−mc−00145−TSC) MOTION for
                   Preliminary Injunction (The filing relates to Bourgeois v. United States
                   Department of Justice, et al., No. 12−cv−0782−TSC) filed by ALFRED
                   BOURGEOIS. Associated Cases: 1:19−mc−00145−TSC et al.(Kursman,
                   Alexander) (Entered: 09/12/2019)
09/13/2019         MINUTE ORDER: The Court's 8/15/19 Order requiring that the Defendants
                   file the administrative "record" by 8/30/19, is hereby AMENDED to reflect
                   that, pursuant to Local Civil Rule 7(n), Defendants were obligated to file "a
                   certified list of the contents of the administrative record" by 8/30/19. Signed by
                   Judge Tanya S. Chutkan on 9/13/19. (DJS) (Entered: 09/13/2019)
09/13/2019   12    TRANSCRIPT OF STATUS HEARING before Judge Tanya S. Chutkan held
                   on August 15, 2019, re Consolidated Cases, CV Nos. 05−2337, 07−2145,
                   12−0782, 13−0938. Page Numbers: 1−22. Date of Issuance: 9/13/19. Court
                   Reporter: Bryan A. Wayne. Transcripts may be ordered by submitting the
                   Transcript Order Form

                   For the first 90 days after this filing date, the transcript may be viewed at the
                   courthouse at a public terminal or purchased from the court reporter referenced
                   above. After 90 days, the transcript may be accessed via PACER. Other
                   transcript formats, (multi−page, condensed, CD or ASCII) may be purchased
                   from the court reporter.

                   NOTICE RE REDACTION OF TRANSCRIPTS: The parties have
                   twenty−one days to file with the court and the court reporter any request to
                   redact personal identifiers from this transcript. If no such requests are filed, the
                   transcript will be made available to the public via PACER without redaction
                   after 90 days. The policy, which includes the five personal identifiers
                   specifically covered, is located on our website at www.dcd.uscourts.gov.

                   Redaction Request due 10/4/2019. Redacted Transcript Deadline set for
                   10/14/2019. Release of Transcript Restriction set for 12/12/2019.(Wayne,
                   Bryan) (Entered: 09/13/2019)
09/27/2019   13    MOTION for Preliminary Injunction (This filing relates to Lee v. Barr et al.,
                   Case No. 19−cv−02559−TSC) by DANIEL LEWIS LEE (Attachments: # 1
                   Memorandum in Support, # 2 Declaration of Pieter Van Tol, # 3 Exhibit 1 −

                                                                                                          36
   Case 1:19-mc-00145-TSC Document 218 Filed 08/27/20 Page 37 of 73



                   True and correct copy of a document entitled Addendum to BOP Execution
                   Protocol Federal Death Sentence Implementation Procedures Effective July 25,
                   2019., # 4 Text of Proposed Order)(Van Tol, Pieter) (Entered: 09/27/2019)
10/01/2019   14    Joint MOTION for Briefing Schedule as to 13 MOTION for Preliminary
                   Injunction (This filing relates to Lee v. Barr et al., Case No.
                   19−cv−02559−TSC) (This document relates to Lee v. Barr,19−cv−2559) by
                   UNITED STATES DEPARTMENT OF JUSTICE (Attachments: # 1 Text of
                   Proposed Order)(Lin, Jean) Modified event title on 10/3/2019 (znmw).
                   (Entered: 10/01/2019)
10/01/2019         MINUTE ORDER: The parties' joint motion 14 for an extension of time to file
                   a response and reply to Plaintiff Daniel Lee's (19−cv−02559) motion 13 for a
                   preliminary injunction barring implementation of the new federal lethal
                   injunction protocol is GRANTED. Defendants shall file their response on or
                   before October 18, 2019. Plaintiff's reply is due on or before November 1,
                   2019. Signed by Judge Tanya S. Chutkan on 10/1/2019. (lctsc1) (Entered:
                   10/01/2019)
10/01/2019         Set/Reset Deadlines: Defendants' Response due by 10/18/2019. Plaintiff's
                   Reply due by 11/1/2019. (zjd) (Entered: 10/03/2019)
10/02/2019   15    NOTICE of Appearance by Amy J. Lentz on behalf of ORLANDO HALL
                   (Lentz, Amy) (Main Document 15 replaced on 10/2/2019) (ztd). (Entered:
                   10/02/2019)
10/18/2019   16    Memorandum in opposition to re 13 MOTION for Preliminary Injunction (This
                   filing relates to Lee v. Barr et al., Case No. 19−cv−02559−TSC) (This
                   document relates to Lee v. Barr,19−cv−2559) filed by MARK BEZY, JOHN
                   F. CARAWAY, ALAN R. DOERHOFF, JOHN DOES(I−IV, Individually and
                   in their official capacities; 07−cv−02145−TSC), JOHN DOES(I−V,
                   Individually and in their official capacities 05cv2337; 12cv00782 I−X),
                   KERRY J. FORESTAL, CHADRICK EVAN FULKS, ERIC H. HOLDER, JR,
                   NEWTON E. KENDIG, II, PAUL LAIRD, HARLEY G. LAPPIN, MICHELE
                   LEONHART, CHARLES L. LOCKETT, MICHAEL B. MUKASEY,
                   CHARLES E. SAMUELS, JR, KAREN TANDY(Administrator, Drug
                   Enforcement Administration (05cv2337)), UNITED STATES DEPARTMENT
                   OF JUSTICE, THOMAS WEBSTER. (Lin, Jean) (Entered: 10/18/2019)
10/24/2019   17    ENTERED IN ERROR.....NOTICE of Supplementation to the Administrative
                   Record and Filing of Certification of the Amended Administrative Record and
                   the Amended Index of the Administrative Record by MARK BEZY, JOHN F.
                   CARAWAY, ALAN R. DOERHOFF, JOHN DOES(I−IV, Individually and in
                   their official capacities; 07−cv−02145−TSC), JOHN DOES(I−V, Individually
                   and in their official capacities 05cv2337; 12cv00782 I−X), KERRY J.
                   FORESTAL, CHADRICK EVAN FULKS, ERIC H. HOLDER, JR,
                   NEWTON E. KENDIG, II, PAUL LAIRD, HARLEY G. LAPPIN, MICHELE
                   LEONHART, CHARLES L. LOCKETT, MICHAEL B. MUKASEY, KAREN
                   TANDY(Administrator, Drug Enforcement Administration (05cv2337)),
                   KAREN TANDY(07−cv−02145−TSC), UNITED STATES DEPARTMENT
                   OF JUSTICE, THOMAS WEBSTER re 4 Notice (Other), (Attachments: # 1
                   Certification and Amended Index to Administrative Record)(Kossak, Jonathan)
                   Modified on 10/25/2019 (zjf). (Entered: 10/24/2019)



                                                                                                  37
   Case 1:19-mc-00145-TSC Document 218 Filed 08/27/20 Page 38 of 73



10/24/2019   18    MOTION for Leave to File supplemental briefing in support of Daniel Lewis
                   Lee's Motion for Preliminary Injunction 13 (This filing relates to Lee v. Barr et
                   al., Case No. 19−cv−02559−TSC), MOTION for Leave to File Excess Pages
                   for a reply brief by DANIEL LEWIS LEE (Attachments: # 1 Declaration of
                   Pieter Van Tol, # 2 Exhibit 1 − Transcript for August 15, 2019 Hearing before
                   Court, # 3 Exhibit 2 − E−mail exchange between P. Van Tol and counsel for
                   Defendants, October 2, 2019, # 4 Exhibit 3 − E−mail exchange between
                   counsel for Defendants and P. Enzinna, September 25, 2019 and October 1,
                   2019, # 5 Exhibit 4 − E−mail exchange between P. Van Tol and counsel for
                   Defendants, October 7, 2019 to October 23, 2019, # 6 Text of Proposed
                   Order)(Van Tol, Pieter) (Entered: 10/24/2019)
10/25/2019   19    RESPONSE re 18 MOTION for Leave to File supplemental briefing in support
                   of Daniel Lewis Lee's Motion for Preliminary Injunction 13 (This filing relates
                   to Lee v. Barr et al., Case No. 19−cv−02559−TSC) MOTION for Leave to File
                   Excess Pages for a reply brief filed by UNITED STATES DEPARTMENT OF
                   JUSTICE. (Clark, Denise) (Entered: 10/25/2019)
10/25/2019         NOTICE OF CORRECTED DOCKET ENTRY: Document No. re 17 Notice
                   (Other) was entered in error at the request of counsel and will be refiled.(jf)
                   (Entered: 10/25/2019)
10/25/2019   20    NOTICE (Corrected) of Supplementation to the Administrative Record and
                   Filing of Certification of the Amended Administrative Record and the Amended
                   Index of the Administrative Record (This filing relates to all cases consolidated
                   in In the Matter of the Federal Bureau of Prisons' Execution Protocol Cases,
                   Case No. 19−mc−145) by MARK BEZY, JOHN F. CARAWAY, ALAN R.
                   DOERHOFF, JOHN DOES(I−IV, Individually and in their official capacities;
                   07−cv−02145−TSC), JOHN DOES(I−V, Individually and in their official
                   capacities 05cv2337; 12cv00782 I−X), KERRY J. FORESTAL, CHADRICK
                   EVAN FULKS, ERIC H. HOLDER, JR, NEWTON E. KENDIG, II, PAUL
                   LAIRD, HARLEY G. LAPPIN, MICHELE LEONHART, CHARLES L.
                   LOCKETT, MICHAEL B. MUKASEY, CHARLES E. SAMUELS, JR,
                   KAREN TANDY(Administrator, Drug Enforcement Administration
                   (05cv2337)), KAREN TANDY(07−cv−02145−TSC), UNITED STATES
                   DEPARTMENT OF JUSTICE, THOMAS WEBSTER re 4 Notice (Other),
                   (Attachments: # 1 Certification and Amended Index to Administrative
                   Record)(Kossak, Jonathan) (Entered: 10/25/2019)
10/29/2019   21    NOTICE of Appearance by Jonathan D. Kossak on behalf of All Defendants
                   (Kossak, Jonathan) (Entered: 10/29/2019)
11/01/2019         MINUTE ORDER granting, in part, and denying, in part, 18 Motion to Allow
                   Supplemental Briefing and to Extend Page Limit. Granting with respect to page
                   extension and denying without prejudice until further order of the Court with
                   respect to supplemental briefing. Signed by Judge Tanya S. Chutkan on
                   11/1/19. (lcdl) (Entered: 11/01/2019)
11/01/2019   22    REPLY to opposition to motion re 13 MOTION for Preliminary Injunction
                   (This filing relates to Lee v. Barr et al., Case No. 19−cv−02559−TSC) (This
                   filing relates to Lee v. Barr et al., Case No. 19−cv−02559−TSC) filed by
                   DANIEL LEWIS LEE. (Van Tol, Pieter) (Entered: 11/01/2019)
11/01/2019   23


                                                                                                       38
   Case 1:19-mc-00145-TSC Document 218 Filed 08/27/20 Page 39 of 73



                   DECLARATION of Pieter Van Tol to 22 . . . .REPLY to opposition to motion
                   re 13 MOTION for Preliminary Injunction (This filing relates to Lee v. Barr et
                   al., Case No. 19−cv−02559−TSC) Reply Declaration of Pieter Van Tol (This
                   filing relates to Lee v. Barr et al., Case No. 19−cv−02559−TSC) filed by
                   DANIEL LEWIS LEE. (Attachments: # 1 Exhibit A − Appellants Petition for
                   En Banc Rehearing Death Penalty Case, May 14, 2020, # 2 Exhibit B −E−mail
                   exchange between me and counsel for the Defendants between the period of
                   October 7, 2019 and October 23, 2019, # 3 Exhibit C − Transcript for the
                   conference before the Court on August 15, 2019)(Van Tol, Pieter) Modified
                   text on 11/4/2019 (ztd). (Entered: 11/01/2019)
11/01/2019   24    DECLARATION of Gail A. Van Norman, M.D. to 22 . . . . . REPLY to
                   opposition to motion re 13 MOTION for Preliminary Injunction (This filing
                   relates to Lee v. Barr et al., Case No. 19−cv−02559−TSC) Expert Declaration
                   of Gail A. Van (This filing relates to Lee v. Barr et al., Case No.
                   19−cv−02559−TSC) Norman, M.D. filed by DANIEL LEWIS LEE. (Van Tol,
                   Pieter) Modified text on 11/4/2019 (ztd). (Entered: 11/01/2019)
11/01/2019   25    DECLARATION of Craig W. Stevens, Ph.D. to 22 . . . . .REPLY to opposition
                   to motion re 13 MOTION for Preliminary Injunction (This filing relates to Lee
                   v. Barr et al., Case No. 19−cv−02559−TSC) Expert Declaration of Craig W.
                   Stevens Ph.D. (This filing relates to Lee v. Barr et al., Case No.
                   19−cv−02559−TSC) filed by DANIEL LEWIS LEE. (Van Tol, Pieter)
                   Modified text on 11/4/2019 (ztd). (Entered: 11/01/2019)
11/01/2019   26    Unopposed MOTION to Intervene by DUSTIN LEE HONKEN (Attachments:
                   # 1 Exhibit Complaint, # 2 Exhibit, # 3 Exhibit, # 4 Exhibit, # 5 Exhibit, # 6
                   Exhibit, # 7 Exhibit, # 8 Exhibit, # 9 Exhibit, # 10 Exhibit, # 11 Exhibit, # 12
                   Exhibit, # 13 Exhibit, # 14 Exhibit, # 15 Exhibit)Associated Cases:
                   1:19−mc−00145−TSC et al.(Schmidt, Amelia) (Entered: 11/01/2019)
11/04/2019   27    MOTION for Extension of Time to Respond to Complaint by UNITED
                   STATES DEPARTMENT OF JUSTICE (Clark, Denise) Modified on
                   11/5/2019 (ztd). (Entered: 11/04/2019)
11/05/2019   28    NOTICE of Appearance by Jonathan Jeffress on behalf of DUSTIN LEE
                   HONKEN (Jeffress, Jonathan) (Entered: 11/05/2019)
11/05/2019   29    MOTION for Preliminary Injunction by DUSTIN LEE HONKEN
                   (Attachments: # 1 Exhibit, # 2 Exhibit, # 3 Exhibit, # 4 Exhibit, # 5 Exhibit, # 6
                   Exhibit)(Jeffress, Jonathan) (Entered: 11/05/2019)
11/05/2019         NOTICE OF ERROR re 28 Notice of Appearance; emailed to
                   jjeffress@kaiserdillon.com, cc'd 64 associated attorneys −− The PDF file you
                   docketed contained errors: 1. Counsel must call Attorney Admissions, (202)
                   354−3110, regarding status. (ztd, ) (Entered: 11/05/2019)
11/05/2019   30    RESPONSE re 27 MOTION for Extension of Time to File Response/Reply
                   (This filing relates to Lee v. Barr et al., Case No. 19−cv−02559−TSC) filed by
                   DANIEL LEWIS LEE. (Van Tol, Pieter) (Entered: 11/05/2019)
11/05/2019   31    Consent MOTION for Extension of Time to Respond to Proposed
                   Plaintiff/Intervenor Honken's Motion for Preliminary Injunction (This filing
                   relates to Lee v. Barr et al., Case No. 19−cv−02559−TSC) by MARK BEZY,
                   JOHN F. CARAWAY, ALAN R. DOERHOFF, JOHN DOES(I−IV,


                                                                                                        39
   Case 1:19-mc-00145-TSC Document 218 Filed 08/27/20 Page 40 of 73



                   Individually and in their official capacities; 07−cv−02145−TSC), JOHN
                   DOES(I−V, Individually and in their official capacities 05cv2337; 12cv00782
                   I−X), KERRY J. FORESTAL, CHADRICK EVAN FULKS, ERIC H.
                   HOLDER, JR, NEWTON E. KENDIG, II, PAUL LAIRD, HARLEY G.
                   LAPPIN, MICHELE LEONHART, CHARLES L. LOCKETT, MICHAEL B.
                   MUKASEY, CHARLES E. SAMUELS, JR, KAREN TANDY(Administrator,
                   Drug Enforcement Administration (05cv2337)), KAREN
                   TANDY(07−cv−02145−TSC), UNITED STATES DEPARTMENT OF
                   JUSTICE, THOMAS WEBSTER (Attachments: # 1 Text of Proposed
                   Order)(Kossak, Jonathan) (Entered: 11/05/2019)
11/06/2019   32    MOTION for Leave to File the expert declarations of Gail A. Norman, M.D.
                   and Craig W. Stevens, Ph.D. (This filing relates to Lee v. Barr et al., Case No.
                   19−cv−02559−TSC) by DANIEL LEWIS LEE (Attachments: # 1 Text of
                   Proposed Order)(Van Tol, Pieter) (Entered: 11/06/2019)
11/07/2019   33    Joint MOTION for Hearing (This filing relates to All Cases) by DANIEL
                   LEWIS LEE (Van Tol, Pieter) (Entered: 11/07/2019)
11/07/2019         MINUTE ORDER denying 33 the parties' motion for a hearing without
                   prejudice until further order of the Court. The Court intends to issue a ruling
                   and/or hold a hearing no later than November 20, 2019. Signed by Judge Tanya
                   S. Chutkan on November 7, 2019. (tsclc2) (Entered: 11/07/2019)
11/08/2019         MINUTE ORDER: Granting 26 Dustin Lee Honkin's Unopposed Motion to
                   Intervene, pursuant to Federal Rule of Civil Procedure 24(b). Denying 31
                   Consent Motion for Extension of Time to respond to Dustin Lee Honkin's
                   Motion for Preliminary Judgment. Defendant shall file its response by
                   November 12, 2019 at 5pm. Plaintiff's reply brief shall be filed by November
                   18, 2019 at 12 p.m. The Court will view motions for extension with extreme
                   disfavor. Granting 27 Defendant's Motion for Extension of Time to Respond to
                   Daniel Lewis Lee's Complaint. Defendant's response to the Complaint shall be
                   filed no later than April 30, 2020 at 12 p.m.. Signed by Judge Tanya S.
                   Chutkan on 11/8/2019. (tsclc2) (Entered: 11/08/2019)
11/08/2019         Set/Reset Deadlines/Hearings: Answer due by 4/30/2020. Response due by
                   11/12/2019. Reply due by 11/18/2019. (tb) (Entered: 11/08/2019)
11/08/2019   34    MOTION for Preliminary Injunction Barring the Implementation of the Newly
                   Announced Federal Lethal Injection Protocol, by WESLEY IRA PURKEY
                   (Attachments: # 1 Text of Proposed Order)(Smith, Arin) (Entered: 11/08/2019)
11/08/2019   38    Intervenor COMPLAINT filed by DUSTIN LEE HONKEN. (Attachments: # 1
                   Exhibit 1, # 2 Exhibit 2, # 3 Exhibit 3, # 4 Exhibit 4, # 5 Exhibit 5, # 6 Exhibit
                   6, # 7 Exhibit 7, # 8 Exhibit 8, # 9 Exhibit 9, # 10 Exhibit 10, # 11 Exhibit 11,
                   # 12 Exhibit 12, # 13 Exhibit 13, # 14 Exhibit 14)(ztd) (Entered: 11/13/2019)
11/12/2019   35    NOTICE of Appearance by Ethan Price Davis on behalf of All Defendants
                   (Attachments: # 1 Certificate of Service)(Davis, Ethan) (Entered: 11/12/2019)
11/12/2019   36    RESPONSE re 29 MOTION for Preliminary Injunction (This document relates
                   to Lee v. Barr,19−cv−2559, re Intervenor Plaintiff Honken) filed by UNITED
                   STATES DEPARTMENT OF JUSTICE. (Attachments: # 1 Declaration of
                   Raul Campos)(Lin, Jean) (Entered: 11/12/2019)



                                                                                                        40
   Case 1:19-mc-00145-TSC Document 218 Filed 08/27/20 Page 41 of 73



11/12/2019   37    Memorandum in opposition to re 34 MOTION for Preliminary Injunction
                   Barring the Implementation of the Newly Announced Federal Lethal Injection
                   Protocol, (This document relates to Purkey v. Barr, 19−cv−03214) filed by
                   UNITED STATES DEPARTMENT OF JUSTICE. (Lin, Jean) (Entered:
                   11/12/2019)
11/12/2019         MINUTE ORDER: Defendant shall file the administrative record in its entirety
                   no later than November 14, 2019 at 5pm. Given this order, parties need not
                   jointly prepare the appendix referred to in Local Civil Rule 7(n)(1),(2). Signed
                   by Judge Tanya S. Chutkan on 11/12/19. (tsclc2) (Entered: 11/12/2019)
11/13/2019         MINUTE ORDER: This order relates to 19cv3214 (Wesley Purkey).
                   GRANTING Motions for Admission Pro Hac Vice filed in 19cv3214−TSC at
                   ECF Nos. 3 and 4 Alan E. Schoenfeld and Ryan M. Chabot are hereby
                   admitted pro hac vice in this matter on behalf of Wesley Purkey. Signed by
                   Judge Tanya S. Chutkan on 11/13/19. (DJS) Modified on 11/13/2019 (tb).
                   Modified on 11/13/2019 (tb). (Entered: 11/13/2019)
11/13/2019         MINUTE ORDER: Counsel are hereby reminded that pursuant to Paragraph 8
                   of this court's Consolidation Order 1 , when a document is filed that relates to
                   one or more, but not all consolidated cases, the relevant case name(s) and
                   CASE NUMBER(S) must appear in the caption of the document AND on the
                   CM/ECF ENTRY (e.g., This document relates to LEE HONKEN
                   19−cv−2559). Signed by Judge Tanya S. Chutkan on 11/13/19. (DJS) (Entered:
                   11/13/2019)
11/13/2019   39    NOTICE of Filing of the Amended Administrative Record (this filing relates to
                   All Cases) by UNITED STATES DEPARTMENT OF JUSTICE (Attachments:
                   # 1 Amended Administrative Record)(Kossak, Jonathan) (Entered: 11/13/2019)
11/13/2019   40    NOTICE of Appearance− Pro Bono by Charles Frederick Walker on behalf of
                   CORY JOHNSON (Walker, Charles) (Entered: 11/13/2019)
11/13/2019   41    NOTICE of Appearance− Pro Bono by Steven M Albertson on behalf of
                   CORY JOHNSON (Albertson, Steven) (Entered: 11/13/2019)
11/14/2019         Set/Reset Deadlines: Administrative Record due by 11/14/2019. (tb) (Entered:
                   11/14/2019)
11/14/2019   42    NOTICE of Appearance by Alan Burch on behalf of All Defendants (Burch,
                   Alan) (Entered: 11/14/2019)
11/14/2019   43    NOTICE of Appearance by Paul Perkins on behalf of All Defendants (Perkins,
                   Paul) (Entered: 11/14/2019)
11/18/2019   44    REPLY to opposition to motion re (29 in 1:19−mc−00145−TSC) MOTION for
                   Preliminary Injunction filed by DUSTIN LEE HONKEN. (Attachments: # 1
                   Exhibit)Associated Cases: 1:19−mc−00145−TSC,
                   1:19−cv−02559−TSC(Jeffress, Jonathan) (Entered: 11/18/2019)
11/18/2019   45    SEALED MOTION FOR LEAVE TO FILE DOCUMENT UNDER SEAL
                   filed by DUSTIN LEE HONKEN (This document is SEALED and only
                   available to authorized persons.) (Attachments: # 1 Exhibit Reply to
                   Opposition, # 2 Exhibit Exhibit 1)(Jeffress, Jonathan) (Entered: 11/18/2019)
11/18/2019   46


                                                                                                      41
   Case 1:19-mc-00145-TSC Document 218 Filed 08/27/20 Page 42 of 73



                   SEALED MOTION filed by WESLEY IRA PURKEY (Attachments: # 1
                   Exhibit 1, # 2 Exhibit 2, # 3 Text of Proposed Order)(Smith, Arin) (Entered:
                   11/18/2019)
11/18/2019   47    REPLY to opposition to motion re 34 MOTION for Preliminary Injunction
                   Barring the Implementation of the Newly Announced Federal Lethal Injection
                   Protocol, (This document relates to Purkey v. Barr, 19−cv−03214) filed by
                   WESLEY IRA PURKEY. (Attachments: # 1 Exhibit 1)(Smith, Arin) Modified
                   text on 11/18/2019 at the request of counsel (ztth). (Entered: 11/18/2019)
11/18/2019         MINUTE ORDER: Granting DUSTIN LEE HONKEN's 45 Sealed Motion for
                   Leave to File Document Under Seal and WESLEY IRA PURKEY's 46 Sealed
                   Motion for leave to File Document Under Seal. SO ORDERED − by Judge
                   Tanya S. Chutkan on 11/18/19. (tb) (Entered: 11/18/2019)
11/18/2019   48    SEALED REPLY TO OPPOSITION filed by DUSTIN LEE HONKEN re 29
                   MOTION for Preliminary Injunction (This document is SEALED and only
                   available to authorized persons.) (Attachments: # 1 Exhibit)(ztd) (Entered:
                   11/19/2019)
11/18/2019   49    SEALED REPLY TO OPPOSITION filed by WESLEY IRA PURKEY re 34
                   MOTION for Preliminary Injunction Barring the Implementation of the Newly
                   Announced Federal Lethal Injection Protocol, (This document is SEALED and
                   only available to authorized persons.) (Attachments: # 1 Exhibit)(ztd) (Entered:
                   11/19/2019)
11/20/2019   50    MEMORANDUM AND OPINION regarding Plaintiffs' motions 2 13 29 34 for
                   preliminary injunction. Signed by Judge Tanya S. Chutkan on 11/20/2019.
                   (tsclc) (Entered: 11/20/2019)
11/20/2019   51    ORDER granting 2 Motion for Preliminary Injunction; granting 13 Motion for
                   Preliminary Injunction; granting 29 Motion for Preliminary Injunction;
                   granting 34 Motion for Preliminary Injunction. Defendants are hereby enjoined
                   from executing Plaintiffs until further order of this court. See Order for
                   additional details. Signed by Judge Tanya S. Chutkan on 11/20/2019. (tsclc)
                   (Entered: 11/20/2019)
11/20/2019   56    SEALED DOCUMENT filed by WILLIAM P. BARR, MARK BEZY, RADM
                   CHRIS A. BINA, JOHN F. CARAWAY, ALAN R. DOERHOFF, JOHN
                   DOES(I−IV, Individually and in their official capacities; 07−cv−02145−TSC),
                   JOHN DOES(I−V, Individually and in their official capacities 05cv2337;
                   12cv00782 I−X), KERRY J. FORESTAL, CHADRICK EVAN FULKS, ERIC
                   H. HOLDER, JR, NEWTON E. KENDIG, II, JEFFREY E. KRUEGER, PAUL
                   LAIRD, HARLEY G. LAPPIN, MICHELE LEONHART, CHARLES L.
                   LOCKETT, JOSEPH MCCLAIN, MICHAEL B. MUKASEY, CHARLES E.
                   SAMUELS, JR, KAREN TANDY(Administrator, Drug Enforcement
                   Administration (05cv2337)), KAREN TANDY(07−cv−02145−TSC), UNITED
                   STATES DEPARTMENT OF JUSTICE, T. J. WATSON, THOMAS
                   WEBSTER. (This document is SEALED and only available to authorized
                   persons.)(ztd) (Entered: 11/21/2019)
11/21/2019   52    NOTICE OF APPEAL TO DC CIRCUIT COURT as to 51 Order on Motion
                   for Preliminary Injunction,,,,,,, 50 Order by UNITED STATES
                   DEPARTMENT OF JUSTICE. Fee Status: No Fee Paid. Parties have been
                   notified. (Attachments: # 1 November 20, 2019 Order, # 2 November 20, 2019

                                                                                                      42
   Case 1:19-mc-00145-TSC Document 218 Filed 08/27/20 Page 43 of 73



                   Memorandum Opinion)(Lin, Jean) (Entered: 11/21/2019)
11/21/2019   53    MOTION to Stay Preliminary Injunction Pending Appeal (This document
                   relates to Bourgeois v. Dep't of Justice, 12−cv−782, Lee v. Barr, 19−cv−2559,
                   and Purkey v. Barr, 19−cv−3214) by UNITED STATES DEPARTMENT OF
                   JUSTICE (Attachments: # 1 Text of Proposed Order)(Lin, Jean) (Entered:
                   11/21/2019)
11/21/2019   54    AFFIDAVIT re 53 MOTION to Stay Preliminary Injunction Pending Appeal
                   (This document relates to Bourgeois v. Dep't of Justice, 12−cv−782, Lee v.
                   Barr, 19−cv−2559, and Purkey v. Barr, 19−cv−3214) (Declaration of Rick
                   Winter) by UNITED STATES DEPARTMENT OF JUSTICE. (Lin, Jean)
                   (Entered: 11/21/2019)
11/21/2019   55    Transmission of the Notice of Appeal, Order Appealed (Memorandum
                   Opinion), and Docket Sheet to US Court of Appeals. The Court of Appeals
                   docketing fee was not paid because the appeal was filed by the government re
                   52 Notice of Appeal to DC Circuit Court,. (ztd) (Entered: 11/21/2019)
11/22/2019   57    RESPONSE re 53 MOTION to Stay Preliminary Injunction Pending Appeal
                   (This document relates to Bourgeois v. Dep't of Justice, 12−cv−782, Lee v.
                   Barr, 19−cv−2559, and Purkey v. Barr, 19−cv−3214) filed by ALFRED
                   BOURGEOIS, DUSTIN LEE HONKEN, DANIEL LEWIS LEE, WESLEY
                   IRA PURKEY. (Smith, Arin) (Entered: 11/22/2019)
11/22/2019         MINUTE ORDER: Upon consideration of Defendants' 53 Motion to Stay, this
                   court finds that Defendants are not likely to succeed on the merits of their
                   appeal and that the balance of harms does not weigh in favor of a stay.
                   Therefore, Defendants' 53 Motion to Stay is hereby DENIED. Signed by Judge
                   Tanya S. Chutkan on 11/22/2019. (tsclc) (Entered: 11/22/2019)
11/22/2019         USCA Case Number 19−5322 for 52 Notice of Appeal to DC Circuit Court,
                   filed by UNITED STATES DEPARTMENT OF JUSTICE. (zrdj) (Entered:
                   11/22/2019)
12/03/2019   58    Supplemental Record on Appeal transmitted to US Court of Appeals re Minute
                   Order on Motion to Stay, ; (ztd) (Entered: 12/03/2019)
12/04/2019         MINUTE ORDER: This order relates to Lee (19cv2559). Denying without
                   prejudice 32 Motion for Leave to File Declarations given that the court did not
                   rely on the declarations in ruling on the motion for preliminary injunction.
                   Signed by Judge Tanya S. Chutkan on 12/04/19. (tsclc2) (Entered: 12/04/2019)
12/04/2019         MINUTE ORDER: Status Conference scheduled for February 6, 2020 at 2:00
                   PM in Courtroom 9 before Judge Tanya S. Chutkan to discuss discovery, filing
                   a consolidated amended complaint, and a case management plan. Signed by
                   Judge Tanya S. Chutkan on 12/04/19. (tsclc2) (Entered: 12/04/2019)
12/05/2019   59    NOTICE of Appearance− Pro Bono by Evan D. Miller on behalf of BRUCE
                   WEBSTER (Miller, Evan) (Entered: 12/05/2019)
12/06/2019         Minute Entry: Telephone Conference held on 12/6/2019 before Judge Tanya S.
                   Chutkan. (Court Reporter Bryan Wayne) (tb) (Entered: 12/09/2019)
12/10/2019   60    NOTICE of Appearance by Scott Wilson Braden on behalf of NORRIS G.
                   HOLDER, JR (Braden, Scott) (Main Document 60 replaced on 12/10/2019)


                                                                                                     43
   Case 1:19-mc-00145-TSC Document 218 Filed 08/27/20 Page 44 of 73



                   (ztd). (Entered: 12/10/2019)
12/12/2019         MINUTE ORDER: By 4:00 pm on 2/4/20, the parties shall file a joint status
                   report that includes a proposal for moving forward with this case, including
                   potentially filing consolidated pleadings and avoiding repetitious filings. The
                   joint report shall be accompanied by a proposed order. Signed by Judge Tanya
                   S. Chutkan on 12/12/19. (DJS) (Entered: 12/12/2019)
12/13/2019   61    NOTICE of Appearance− Pro Bono by Eric Hernandez on behalf of BRUCE
                   WEBSTER (Hernandez, Eric) (Entered: 12/13/2019)
12/13/2019         Set/Reset Deadlines: Joint Status Report due by 2/4/2020. (tb) (Entered:
                   12/13/2019)
12/14/2019   62    MOTION for Leave to Appear Pro Hac Vice :Attorney Name− Andrew
                   Moshos, Filing fee $ 100, receipt number ADCDC−6646229. Fee Status: Fee
                   Paid. by NORRIS G. HOLDER, JR (Attachments: # 1 Declaration, # 2 Text of
                   Proposed Order)(Braden, Scott) (Entered: 12/14/2019)
12/14/2019   63    MOTION for Leave to Appear Pro Hac Vice :Attorney Name− Stephen
                   Kraftschik, Filing fee $ 100, receipt number ADCDC−6646230. Fee Status:
                   Fee Paid. by NORRIS G. HOLDER, JR (Attachments: # 1 Declaration, # 2
                   Text of Proposed Order)(Braden, Scott) (Entered: 12/14/2019)
12/14/2019   64    MOTION for Leave to Appear Pro Hac Vice :Attorney Name− Jennifer Ying,
                   Filing fee $ 100, receipt number ADCDC−6646233. Fee Status: Fee Paid. by
                   NORRIS G. HOLDER, JR (Attachments: # 1 Declaration, # 2 Text of
                   Proposed Order)(Braden, Scott) (Entered: 12/14/2019)
12/23/2019         MINUTE ORDER: Granting 62 63 64 Motions for Leave to Appear Pro Hac
                   Vice. Andrew Moshos, Stephen Kraftschik and Jennifer Ying are hereby
                   admitted pro hac vice to appear in this matter on behalf of Plaintiff Norris
                   Holder (19−cv−3570). Counsel should register for e−filing via PACER and
                   file a notice of appearance pursuant to LCvR 83.6(a). Click for
                   instructions; granting 63 Motion for Leave to Appear Pro Hac Vice Counsel
                   should register for e−filing via PACER and file a notice of appearance
                   pursuant to LCvR 83.6(a). Click for instructions; granting 64 Motion for
                   Leave to Appear Pro Hac Vice Counsel should register for e−filing via
                   PACER and file a notice of appearance pursuant to LCvR 83.6(a). Click
                   for instructions. Signed by Judge Tanya S. Chutkan on 12/23/19. (DJS)
                   (Entered: 12/23/2019)
12/26/2019   65    NOTICE of Appearance by Stephen J. Kraftschik on behalf of NORRIS G.
                   HOLDER, JR(19−cv−03520−TSC) (Kraftschik, Stephen) (Entered:
                   12/26/2019)
12/26/2019   66    NOTICE of Appearance by Jennifer Ying on behalf of NORRIS G. HOLDER,
                   JR(19−cv−03520−TSC) (Ying, Jennifer) (Entered: 12/26/2019)
12/26/2019   67    NOTICE of Appearance by Andrew Moshos on behalf of NORRIS G.
                   HOLDER, JR(19−cv−03520−TSC) (Moshos, Andrew) (Entered: 12/26/2019)
01/02/2020   68    NOTICE OF WITHDRAWAL OF APPEARANCE as to DANIEL LEWIS
                   LEE. Attorney Elizabeth Hagerty terminated. (Hagerty, Elizabeth) (Entered:
                   01/02/2020)


                                                                                                     44
   Case 1:19-mc-00145-TSC Document 218 Filed 08/27/20 Page 45 of 73



01/14/2020   69    NOTICE of Second Supplement to Administrative Record by WILLIAM P.
                   BARR, MARK BEZY, RADM CHRIS A. BINA, JOHN F. CARAWAY,
                   UTTAM DHILLON, ALAN R. DOERHOFF, NICOLE ENGLISH, KERRY J.
                   FORESTAL, CHADRICK EVAN FULKS, ERIC H. HOLDER, JR,
                   NEWTON E. KENDIG, II, JEFFREY E. KRUEGER, PAUL LAIRD,
                   HARLEY G. LAPPIN, MICHELE LEONHART, CHARLES L. LOCKETT,
                   JOSEPH MCCLAIN, MICHAEL B. MUKASEY (Attachments: # 1 Campos
                   Declaration and Corrected Page of Administrative Record, # 2 Certification of
                   Second Amended Index of Administrative Record)(Burch, Alan) (Entered:
                   01/14/2020)
01/16/2020         Set/Reset Hearings: Status Conference set for 02/06/2020 has been
                   RESCHEDULED to 2/12/2020 at 11:00 AM in Courtroom 9 before Judge
                   Tanya S. Chutkan. (tb) (Entered: 01/16/2020)
01/22/2020   70    NOTICE of Filing Under Seal Video of Rule 30(b)(6) deposition of US
                   Marshals Service by WILLIAM P. BARR, MARK BEZY, RADM CHRIS A.
                   BINA, JOHN F. CARAWAY, UTTAM DHILLON, ALAN R. DOERHOFF,
                   NICOLE ENGLISH, KERRY J. FORESTAL, CHADRICK EVAN FULKS,
                   ERIC H. HOLDER, JR, NEWTON E. KENDIG, II, JEFFREY E. KRUEGER,
                   PAUL LAIRD, HARLEY G. LAPPIN, MICHELE LEONHART, CHARLES
                   L. LOCKETT, JOSEPH MCCLAIN, MICHAEL B. MUKASEY, CHARLES
                   E. SAMUELS, JR, KAREN TANDY(Administrator, Drug Enforcement
                   Administration (05cv2337)), KAREN TANDY(07−cv−02145−TSC), UNITED
                   STATES DEPARTMENT OF JUSTICE, T. J. WATSON, THOMAS
                   WEBSTER (Burch, Alan) (Entered: 01/22/2020)
01/30/2020   71    NOTICE of Filing Under Seal Video of Rule 30(b)(6) deposition of the Office
                   of the Attorney General by WILLIAM P. BARR, MARK BEZY, RADM
                   CHRIS A. BINA, JOHN F. CARAWAY, UTTAM DHILLON, ALAN R.
                   DOERHOFF, NICOLE ENGLISH, KERRY J. FORESTAL, CHADRICK
                   EVAN FULKS, ERIC H. HOLDER, JR, IN THE MATTER OF THE
                   FEDERAL BUREAU OF PRISONS' EXECUTION PROTOCOL CASES,
                   NEWTON E. KENDIG, II, JEFFREY E. KRUEGER, PAUL LAIRD (Burch,
                   Alan) (Entered: 01/30/2020)
01/31/2020   72    Unopposed MOTION for Extension of Time to File Joint Status Report by
                   WILLIAM P. BARR, MARK BEZY, RADM CHRIS A. BINA, JOHN F.
                   CARAWAY, UTTAM DHILLON, ALAN R. DOERHOFF, KERRY J.
                   FORESTAL, CHADRICK EVAN FULKS, ERIC H. HOLDER, JR,
                   NEWTON E. KENDIG, II, JEFFREY E. KRUEGER, PAUL LAIRD,
                   HARLEY G. LAPPIN, MICHELE LEONHART, CHARLES L. LOCKETT,
                   JOSEPH MCCLAIN, MICHAEL B. MUKASEY, CHARLES E. SAMUELS,
                   JR, KAREN TANDY(07−cv−02145−TSC), UNITED STATES
                   DEPARTMENT OF JUSTICE, T. J. WATSON, THOMAS WEBSTER
                   (Burch, Alan) (Entered: 01/31/2020)
01/31/2020   73    MOTION for Leave to Appear Pro Hac Vice :Attorney Name− Stephanie
                   Simon, Filing fee $ 100, receipt number ADCDC−6786976. Fee Status: Fee
                   Paid. by WESLEY IRA PURKEY (Attachments: # 1 Declaration of Stephanie
                   Simon, # 2 Text of Proposed Order)(Smith, Arin) (Entered: 01/31/2020)
02/03/2020         MINUTE ORDER granting 72 Unopposed Motion for Extension. Joint Status
                   Report is now due at February 10, 2020 at 4PM. Signed by Judge Tanya S.

                                                                                                   45
   Case 1:19-mc-00145-TSC Document 218 Filed 08/27/20 Page 46 of 73



                   Chutkan on 2/3/2020. (lcdl) (Entered: 02/03/2020)
02/04/2020   74    NOTICE of Appearance by Andres C. Salinas on behalf of WESLEY IRA
                   PURKEY (Salinas, Andres) (Entered: 02/04/2020)
02/04/2020         Set/Reset Deadlines: Joint Status Report due by 2/10/2020. (tb) (Entered:
                   02/04/2020)
02/05/2020   75    MOTION for Leave to Appear Pro Hac Vice :Attorney Name− Norman
                   Anderson, Fee Status: No Fee Paid. by DUSTIN LEE HONKEN (Attachments:
                   # 1 Declaration, # 2 Text of Proposed Order)Associated Cases:
                   1:19−mc−00145−TSC, 1:19−cv−03520−TSC(Jeffress, Jonathan) (Entered:
                   02/05/2020)
02/07/2020         MINUTE ORDER: Denying without prejudice 73 Motion for Admission Pro
                   Hac Vice for failing to fully comply with Local Civil Rule 83.2(d)(6). Affiants
                   with offices located outside of the District of Columbia are still required to
                   provide sufficient information for the court to determine "whether the affiant
                   engages in the practice of law from an office located in the District of
                   Columbia." Signed by Judge Tanya S. Chutkan on 2/7/2020. (DJS) (Entered:
                   02/07/2020)
02/07/2020         MINUTE ORDER: Granting in part and denying in part 75 Motion for
                   Admission Pro Hac Vice. Norman Anderson may be heard in open court on
                   behalf of Defendant HONKEN, but may not file papers in this court. See Local
                   Civil Rule 83.2(c)(2) ("An attorney who engages in the practice of law from an
                   office located in the District of Columbia must be a member of the District of
                   Columbia Bar AND the Bar of this Court to file papers in this Court.").
                   Counsel should register for ECF via PACER and file a notice of
                   appearance pursuant to LCvR 83.6(a). Click for instructions. Signed by
                   Judge Tanya S. Chutkan on 2/7/2020. (DJS) (Entered: 02/07/2020)
02/10/2020   76    Joint STATUS REPORT by DANIEL LEWIS LEE. (Attachments: # 1 Text of
                   Proposed Order)(Van Tol, Pieter) (Entered: 02/10/2020)
02/10/2020   77    Unopposed MOTION for Leave to Appear by Telephone at the February 12,
                   2020 Status Conference by JULIUS ROBINSON (Attachments: # 1 Text of
                   Proposed Order)Associated Cases: 1:19−mc−00145−TSC,
                   1:19−cv−03520−TSC(Aminoff, Jonathan) (Entered: 02/10/2020)
02/11/2020         MINUTE ORDER granting 77 Motion for Leave to Appear by Telephone.
                   Jonathan Aminoff, counsel for Julius Robinson, may appear at the 2/2/2020
                   status conference via telephone. Counsel shall contact Courtroom Deputy Tim
                   Bradley at least two hours prior to the call for dial−in instructions. Signed by
                   Judge Tanya S. Chutkan on 2/11/2020. (DJS) (Entered: 02/11/2020)
02/11/2020         MINUTE ORDER: Counsel are hereby reminded to familiarize themselves
                   with court's Consolidation order 1 , which provides that "Any pleading or paper
                   filed relating to any of the Federal Bureau of Prisons' Execution Protocol Cases
                   must be filed ONLY in the Master Case File," which means you MUST
                   CHECK "NO" WHEN ASKED "Do you want to spread this docket entry?".
                   Signed by Judge Tanya S. Chutkan on 2/11/2020. (DJS) (Entered: 02/11/2020)
02/12/2020   78    NOTICE of Appearance by Shawn Nolan on behalf of DUSTIN LEE
                   HONKEN (Nolan, Shawn) (Entered: 02/12/2020)


                                                                                                      46
   Case 1:19-mc-00145-TSC Document 218 Filed 08/27/20 Page 47 of 73



02/12/2020   79    NOTICE of Appearance by Shawn Nolan on behalf of CHADRICK EVAN
                   FULKS (Nolan, Shawn) (Entered: 02/12/2020)
02/12/2020         Minute Entry: Status Conference held on 2/12/2020 before Judge Tanya S.
                   Chutkan: Scheduling Order forthcoming. (Court Reporter Bryan Wayne) (tb)
                   (Entered: 02/13/2020)
02/14/2020   80    NOTICE OF WITHDRAWAL OF APPEARANCE as to NORRIS G.
                   HOLDER, JR. Attorney Stephen J. Kraftschik terminated. Associated Cases:
                   1:19−mc−00145−TSC, 1:19−cv−03520−TSC(Kraftschik, Stephen) (Entered:
                   02/14/2020)
02/19/2020   81    ORDER: Having considered the parties' joint status report 76 , it is ordered that
                   the parties shall adhere to the following deadlines: Plaintiffs' consolidated
                   amended complaint due March 31, 2020. Defendants' dispositive motion due
                   June 1, 2020. Plaintiffs' combined opposition/or cross motion due August 3,
                   2020. Defendants' combined reply /opposition due September 14, 2020.
                   Plaintiffs' reply, if any, due October 5, 2020. The parties shall meet and confer
                   pursuant to Federal Rule of Civil Procedure 26(f) and file a joint case
                   management plan 15 days after resolution of the dispositive motion, if
                   necessary. Signed by Judge Tanya S. Chutkan on 02/19/20. (lcdl) (Entered:
                   02/19/2020)
02/19/2020         Set/Reset Deadlines: Amended Pleadings due by 3/31/2020. Cross Motion/due
                   by 8/3/2020. Response to Cross Motion due by 9/14/2020. Reply to Cross
                   Motion due by 10/5/2020. Dispositive Motion due by 6/1/2020. Response to
                   Dispositive Motion due by 8/3/2020. Reply to Dispositive Motion due by
                   9/14/2020. Associated Cases: 1:19−mc−00145−TSC, 1:19−cv−03520−TSC(tb)
                   (Entered: 02/19/2020)
02/20/2020   82    NOTICE of Filing Under Seal of Rule 30(b)(6) deposition of Drug
                   Enforcement Administration by WILLIAM P. BARR, MARK BEZY, RADM
                   CHRIS A. BINA, JOHN F. CARAWAY, UTTAM DHILLON, ALAN R.
                   DOERHOFF, NICOLE ENGLISH, KERRY J. FORESTAL, CHADRICK
                   EVAN FULKS, ERIC H. HOLDER, JR, JEFFREY E. KRUEGER, PAUL
                   LAIRD, HARLEY G. LAPPIN, MICHELE LEONHART, CHARLES L.
                   LOCKETT, JOSEPH MCCLAIN, MICHAEL B. MUKASEY, CHARLES E.
                   SAMUELS, JR, KAREN TANDY(Administrator, Drug Enforcement
                   Administration (05cv2337)), KAREN TANDY(07−cv−02145−TSC), UNITED
                   STATES DEPARTMENT OF JUSTICE, T. J. WATSON, THOMAS
                   WEBSTER (Burch, Alan) (Entered: 02/20/2020)
02/21/2020   83    MOTION for Leave to Appear Pro Hac Vice :Attorney Name− Jeffery Lyons,
                   Filing fee $ 100, receipt number ADCDC−6851362. Fee Status: Fee Paid. by
                   NORRIS G. HOLDER, JR (Attachments: # 1 Declaration, # 2 Text of
                   Proposed Order)(Braden, Scott) (Entered: 02/21/2020)
02/24/2020         MINUTE ORDER: Granting 83 Motion for Leave to Appear Pro Hac Vice.
                   Jeffery Lyons is hereby admitted pro hac vice to appear in this matter on behalf
                   Plaintiff NORRIS G. HOLDER, JR. Counsel should register for e−filing via
                   PACER and file a notice of appearance pursuant to LCvR 83.6(a). Click
                   for instructions. Signed by Judge Tanya S. Chutkan on 2/24/2020. (DJS)
                   (Entered: 02/24/2020)
02/27/2020   84

                                                                                                       47
   Case 1:19-mc-00145-TSC Document 218 Filed 08/27/20 Page 48 of 73



                   NOTICE OF WITHDRAWAL OF APPEARANCE as to BRUCE WEBSTER.
                   Attorney Eric Hernandez terminated. Associated Cases: 1:19−mc−00145−TSC,
                   1:19−cv−03520−TSC(Hernandez, Eric) (Entered: 02/27/2020)
03/02/2020   85    NOTICE of Appearance by Jeffrey Lyons on behalf of NORRIS G. HOLDER,
                   JR (Lyons, Jeffrey) (Entered: 03/02/2020)
03/03/2020   86    NOTICE OF WITHDRAWAL OF APPEARANCE as to WESLEY IRA
                   PURKEY. Attorney Arin Hillary Smith terminated. (Smith, Arin) (Entered:
                   03/03/2020)
03/17/2020   87    Consent MOTION for Extension of Time to File Consolidated Amended
                   Complaint and Dispositive Motion Papers by WILLIAM P. BARR, MARK
                   BEZY, RADM CHRIS A. BINA, JOHN F. CARAWAY, UTTAM DHILLON,
                   ALAN R. DOERHOFF, NICOLE ENGLISH, KERRY J. FORESTAL,
                   CHADRICK EVAN FULKS, ERIC H. HOLDER, JR, NEWTON E. KENDIG,
                   II, JEFFREY E. KRUEGER, PAUL LAIRD, HARLEY G. LAPPIN,
                   MICHELE LEONHART, CHARLES L. LOCKETT, JOSEPH MCCLAIN,
                   MICHAEL B. MUKASEY, CHARLES E. SAMUELS, JR, KAREN
                   TANDY(Administrator, Drug Enforcement Administration (05cv2337)),
                   KAREN TANDY(07−cv−02145−TSC), UNITED STATES DEPARTMENT
                   OF JUSTICE, T. J. WATSON, THOMAS WEBSTER (Burch, Alan) (Entered:
                   03/17/2020)
03/18/2020         MINUTE ORDER granting 87 Joint Motion to Extend Time. The schedule
                   adopted in ECF No. 81 is hereby VACATED. The parties shall adhere to the
                   following deadlines: Plaintiff's Consolidated Amended Complaint due June 1,
                   2020; Defendant's dispositive motion due July 31, 2020; Plaintiff's combined
                   opposition and/or cross motion due September 28, 2020; Defendant's combined
                   reply and/or cross opposition due November 13, 2020; Plaintiff's cross reply (if
                   any) due December 4, 2020. The parties shall meet and confer pursuant to
                   Federal Rule of Civil Procedure 26(f) and file a joint case management plan 15
                   days after resolution of the dispositive motion, if necessary. Signed by Judge
                   Tanya S. Chutkan on 3/18/2020. (lcdl) (Entered: 03/18/2020)
03/27/2020   88    NOTICE OF WITHDRAWAL OF APPEARANCE as to NORRIS G.
                   HOLDER, JR. Attorney Jeffrey Lyons terminated. (Lyons, Jeffrey) (Entered:
                   03/27/2020)
04/07/2020   89    NOTICE of Appearance by Jennifer M. Moreno on behalf of KEITH NELSON
                   (Moreno, Jennifer) (Entered: 04/07/2020)
05/14/2020   90    NOTICE of Filing Under Seal Video of 30(b)(6) continuation deposition of
                   Federal Bureau of Prisons by WILLIAM P. BARR, MARK BEZY, RADM
                   CHRIS A. BINA, JOHN F. CARAWAY, UTTAM DHILLON, ALAN R.
                   DOERHOFF, NICOLE ENGLISH, KERRY J. FORESTAL, CHADRICK
                   EVAN FULKS, ERIC H. HOLDER, JR, DUSTIN LEE HONKEN, IN THE
                   MATTER OF THE FEDERAL BUREAU OF PRISONS' EXECUTION
                   PROTOCOL CASES, NEWTON E. KENDIG, II, JEFFREY E. KRUEGER,
                   PAUL LAIRD, HARLEY G. LAPPIN, MICHELE LEONHART, CHARLES
                   L. LOCKETT, JOSEPH MCCLAIN, MICHAEL B. MUKASEY, CHARLES
                   E. SAMUELS, JR, KAREN TANDY(Administrator, Drug Enforcement
                   Administration (05cv2337)), KAREN TANDY(07−cv−02145−TSC), UNITED
                   STATES DEPARTMENT OF JUSTICE, T. J. WATSON, THOMAS


                                                                                                      48
   Case 1:19-mc-00145-TSC Document 218 Filed 08/27/20 Page 49 of 73



                   WEBSTER (Burch, Alan) (Entered: 05/14/2020)
06/01/2020   91    SEALED MOTION FOR LEAVE TO FILE DOCUMENT UNDER SEAL
                   filed by WESLEY IRA PURKEY (This document is SEALED and only
                   available to authorized persons.) (Attachments: # 1 Proposed Sealed
                   Complaint, # 2 Text of Proposed Order)(Schoenfeld, Alan) (Entered:
                   06/01/2020)
06/01/2020   92    AMENDED COMPLAINT (Redacted) against WILLIAM P. BARR, MARK
                   BEZY, RADM CHRIS A. BINA, JOHN F. CARAWAY, UTTAM DHILLON,
                   ALAN R. DOERHOFF, JOHN DOES(I−IV, Individually and in their official
                   capacities; 07−cv−02145−TSC), JOHN DOES(I−V, Individually and in their
                   official capacities 05cv2337; 12cv00782 I−X), NICOLE ENGLISH, KERRY
                   J. FORESTAL, CHADRICK EVAN FULKS, ERIC H. HOLDER, JR,
                   NEWTON E. KENDIG, II, JEFFREY E. KRUEGER, PAUL LAIRD,
                   HARLEY G. LAPPIN, MICHELE LEONHART, CHARLES L. LOCKETT,
                   JOSEPH MCCLAIN, MICHAEL B. MUKASEY, CHARLES E. SAMUELS,
                   JR, KAREN TANDY(Administrator, Drug Enforcement Administration
                   (05cv2337)), KAREN TANDY(07−cv−02145−TSC), UNITED STATES
                   DEPARTMENT OF JUSTICE, T. J. WATSON, THOMAS WEBSTER filed
                   by WESLEY IRA PURKEY.(Schoenfeld, Alan) (Entered: 06/01/2020)
06/01/2020   93    ENTERED IN ERROR. . . . .AMENDED COMPLAINT Supplemental against
                   WILLIAM P. BARR filed by NORRIS G. HOLDER, JR. (Attachments: # 1
                   Exhibit Declaration of Dr. Arthur Grant)(Braden, Scott) Modified on 6/2/2020
                   (ztd). (Entered: 06/01/2020)
06/01/2020   94    SUPPLEMENT TO 92 AMENDED COMPLAINT Supplemental−Corrected
                   against WILLIAM P. BARR filed by NORRIS G. HOLDER, JR.
                   (Attachments: # 1 Exhibit Declaration of Dr. Arthur Grant)(Braden, Scott)
                   Modified on 6/2/2020 (ztd). (Entered: 06/01/2020)
06/01/2020         NOTICE OF CORRECTED DOCKET ENTRY: re 93 Amended Complaint
                   was entered in error and counsel refiled said pleading as docket entry no. 94 .
                   (ztd) (Entered: 06/02/2020)
06/07/2020   95    NOTICE of Appearance by Cristen Cori Handley on behalf of All Defendants
                   (Handley, Cristen) (Entered: 06/07/2020)
06/08/2020   96    NOTICE of Appearance by Dale Andrew Baich on behalf of KEITH NELSON
                   (Baich, Dale) (Entered: 06/08/2020)
06/08/2020   97    NOTICE of Third Supplement to Administrative Record by WILLIAM P.
                   BARR, MARK BEZY, RADM CHRIS A. BINA, JOHN F. CARAWAY,
                   UTTAM DHILLON, ALAN R. DOERHOFF, NICOLE ENGLISH, KERRY J.
                   FORESTAL, CHADRICK EVAN FULKS, NEWTON E. KENDIG, II,
                   JEFFREY E. KRUEGER, PAUL LAIRD, HARLEY G. LAPPIN, MICHELE
                   LEONHART, CHARLES L. LOCKETT, JOSEPH MCCLAIN, KAREN
                   TANDY(Administrator, Drug Enforcement Administration (05cv2337)),
                   KAREN TANDY(07−cv−02145−TSC), UNITED STATES DEPARTMENT
                   OF JUSTICE, T. J. WATSON, THOMAS WEBSTER (Attachments: # 1
                   Certified Index of Administrative Record, # 2 Bates Pages 1075−85)(Burch,
                   Alan) (Entered: 06/08/2020)
06/12/2020   98


                                                                                                     49
   Case 1:19-mc-00145-TSC Document 218 Filed 08/27/20 Page 50 of 73



                   MANDATE of USCA as to 52 Notice of Appeal to DC Circuit Court, filed by
                   UNITED STATES DEPARTMENT OF JUSTICE ; USCA Case Number
                   19−5322. (Attachments: # 1 USCA Judgment)(zrdj) (Entered: 06/15/2020)
06/15/2020    99   NOTICE Regarding Execution Dates by WILLIAM P. BARR, MARK BEZY,
                   RADM CHRIS A. BINA, JOHN F. CARAWAY, UTTAM DHILLON, ALAN
                   R. DOERHOFF, NICOLE ENGLISH, KERRY J. FORESTAL, CHADRICK
                   EVAN FULKS, NEWTON E. KENDIG, II, JEFFREY E. KRUEGER, PAUL
                   LAIRD, HARLEY G. LAPPIN, MICHELE LEONHART, CHARLES L.
                   LOCKETT, JOSEPH MCCLAIN, MICHAEL B. MUKASEY, CHARLES E.
                   SAMUELS, JR, KAREN TANDY(Administrator, Drug Enforcement
                   Administration (05cv2337)), KAREN TANDY(07−cv−02145−TSC), UNITED
                   STATES DEPARTMENT OF JUSTICE, T. J. WATSON, THOMAS
                   WEBSTER (Burch, Alan) (Entered: 06/15/2020)
06/18/2020   100   MOTION for Leave to Appear Pro Hac Vice :Attorney Name− Danielle
                   Desaulniers Stempel, Filing fee $ 100, receipt number ADCDC−7243866. Fee
                   Status: Fee Paid. by DANIEL LEWIS LEE (Attachments: # 1 Declaration of
                   Danielle Desaulniers Stempel, # 2 Text of Proposed Order, # 3 Certificate of
                   Service)(Victorson, David) (Entered: 06/18/2020)
06/19/2020   101   MOTION to Strike 99 Notice (Other),, by KEITH NELSON (Attachments: # 1
                   Exhibit A, # 2 Exhibit B, # 3 Exhibit C, # 4 Exhibit D, # 5 Text of Proposed
                   Order)(Clune, Kathryn) (Entered: 06/19/2020)
06/19/2020         MINUTE ORDER: Granting 5 Motion for Leave to Appear Pro Hac Vice.
                   Danielle Desaulniers Stempel is hereby admitted pro hac vice to appear in this
                   matter on behalf of Plaintiff DANIEL LEWIS LEE. Counsel should register
                   for e−filing via PACER and file a notice of appearance pursuant to LCvR
                   83.6(a). Click for instructions. Signed by Judge Tanya S. Chutkan on
                   6/19/2020. (DJS) (Entered: 06/19/2020)
06/19/2020   102   MOTION for Preliminary Injunction by DUSTIN LEE HONKEN, DANIEL
                   LEWIS LEE, KEITH NELSON, WESLEY IRA PURKEY (Attachments: # 1
                   Declaration of Alan E. Schoenfeld, # 2 Exhibit 1, # 3 Exhibit 2, # 4 Exhibit 3, #
                   5 Exhibit 4, # 6 Exhibit 5, # 7 Exhibit 6, # 8 Text of Proposed
                   Order)(Schoenfeld, Alan) (Entered: 06/19/2020)
06/19/2020   103   WITHDRAWN PURSUANT TO DOCKET ENTRY NO. 194 . . . .
                   .SUPPLEMENTAL MEMORANDUM re 102 MOTION for Preliminary
                   Injunction filed by DUSTIN LEE HONKEN, KEITH NELSON, WESLEY
                   IRA PURKEY, DANIEL LEWIS LEE by DANIEL LEWIS LEE.
                   (Attachments: # 1 Exhibit A−Arkansas Lethal Injection Procedure, # 2
                   Certificate of Service)(Van Tol, Pieter) Modified event title on 6/23/2020
                   (znmw). Modified on 8/17/2020 (ztd). (Entered: 06/19/2020)
06/19/2020   104   MOTION for Discovery Expedited by DUSTIN LEE HONKEN, DANIEL
                   LEWIS LEE, KEITH NELSON, WESLEY IRA PURKEY (Attachments: # 1
                   Exhibit 1−Plaintiffs First Set of Interrogatories to Defendants, # 2 Exhibit
                   2−E−mail Correspondence, # 3 Text of Proposed Order, # 4 Certificate of
                   Service)(Van Tol, Pieter) (Entered: 06/19/2020)
06/19/2020   105   ENTERED IN ERROR. . . . .MOTION to Expedite THIS DOCUMENT
                   RELATES TO: Lee v. Barr, 19−cv−2559, Purkey v. Barr, 19−cv−3214, and
                   Nelson v. Barr, 20−cv−557 by DUSTIN LEE HONKEN, DANIEL LEWIS

                                                                                                       50
   Case 1:19-mc-00145-TSC Document 218 Filed 08/27/20 Page 51 of 73



                   LEE, KEITH NELSON, WESLEY IRA PURKEY (Attachments: # 1 Text of
                   Proposed Order)(Schoenfeld, Alan) Modified on 6/22/2020 (ztd). (Entered:
                   06/19/2020)
06/19/2020         NOTICE OF CORRECTED DOCKET ENTRY: re 105 MOTION to Expedite
                   THIS DOCUMENT RELATES TO: Lee v. Barr, 19−cv−2559, Purkey v. Barr,
                   19−cv−3214, and Nelson v. Barr, 20−cv−557 was entered in error and counsel
                   refiled said pleading as docket entry no. 106 . (ztd) (Entered: 06/22/2020)
06/20/2020         MINUTE ORDER: Defendants shall file any oppositions to Plaintiffs' 101 ,
                   102 , 103 , 104 , and 105 no later than June 25, 2020. The opposition to each
                   motion shall be filed separately, rather than as an omnibus opposition.
                   Plaintiffs shall file any replies no later than June 29, 2020. The replies in
                   support of each motion shall be filed separately, rather than as an omnibus
                   reply. Signed by Judge Tanya S. Chutkan on 6/20/2020. (lcdl) (Entered:
                   06/20/2020)
06/20/2020   106   MOTION to Expedite (Corrected) (THIS DOCUMENT RELATES TO: Lee v.
                   Barr, 19−cv−2559, Purkey v. Barr, 19−cv−3214, and Nelson v. Barr,
                   20−cv−557) by DUSTIN LEE HONKEN, DANIEL LEWIS LEE, KEITH
                   NELSON, WESLEY IRA PURKEY (Attachments: # 1 Text of Proposed
                   Order)(Schoenfeld, Alan) (Entered: 06/20/2020)
06/23/2020         Set/Reset Deadlines: Responses due by 6/25/2020. Replies due by 6/29/2020.
                   (tb) (Entered: 06/23/2020)
06/25/2020   107   Memorandum in opposition to re 104 MOTION for Discovery Expedited filed
                   by WILLIAM P. BARR, MARK BEZY, RADM CHRIS A. BINA, JOHN F.
                   CARAWAY, UTTAM DHILLON, ALAN R. DOERHOFF, NICOLE
                   ENGLISH, KERRY J. FORESTAL, CHADRICK EVAN FULKS, NEWTON
                   E. KENDIG, II, JEFFREY E. KRUEGER, PAUL LAIRD, HARLEY G.
                   LAPPIN, MICHELE LEONHART, CHARLES L. LOCKETT, JOSEPH
                   MCCLAIN, MICHAEL B. MUKASEY, CHARLES E. SAMUELS, JR,
                   KAREN TANDY(Administrator, Drug Enforcement Administration
                   (05cv2337)), KAREN TANDY(07−cv−02145−TSC), UNITED STATES
                   DEPARTMENT OF JUSTICE, T. J. WATSON, THOMAS WEBSTER.
                   (Burch, Alan) (Entered: 06/25/2020)
06/25/2020   108   Memorandum in opposition to re 106 MOTION to Expedite (Corrected) (THIS
                   DOCUMENT RELATES TO: Lee v. Barr, 19−cv−2559, Purkey v. Barr,
                   19−cv−3214, and Nelson v. Barr, 20−cv−557) filed by WILLIAM P. BARR,
                   MARK BEZY, RADM CHRIS A. BINA, JOHN F. CARAWAY, UTTAM
                   DHILLON, ALAN R. DOERHOFF, NICOLE ENGLISH, KERRY J.
                   FORESTAL, CHADRICK EVAN FULKS, NEWTON E. KENDIG, II,
                   JEFFREY E. KRUEGER, PAUL LAIRD, HARLEY G. LAPPIN, MICHELE
                   LEONHART, CHARLES L. LOCKETT, JOSEPH MCCLAIN, CHARLES E.
                   SAMUELS, JR, KAREN TANDY(Administrator, Drug Enforcement
                   Administration (05cv2337)), KAREN TANDY(07−cv−02145−TSC), UNITED
                   STATES DEPARTMENT OF JUSTICE, T. J. WATSON, THOMAS
                   WEBSTER. (Burch, Alan) (Entered: 06/25/2020)
06/25/2020   109   Memorandum in opposition to re 101 MOTION to Strike 99 Notice (Other),,
                   filed by WILLIAM P. BARR, ANTHONY BATTLE, MARK BEZY, RADM
                   CHRIS A. BINA, JOHN F. CARAWAY, ALAN R. DOERHOFF, NICOLE


                                                                                                   51
   Case 1:19-mc-00145-TSC Document 218 Filed 08/27/20 Page 52 of 73



                   ENGLISH, KERRY J. FORESTAL, CHADRICK EVAN FULKS, NEWTON
                   E. KENDIG, II, JEFFREY E. KRUEGER, PAUL LAIRD, HARLEY G.
                   LAPPIN, MICHELE LEONHART, CHARLES L. LOCKETT, JOSEPH
                   MCCLAIN, CHARLES E. SAMUELS, JR, KAREN TANDY(Administrator,
                   Drug Enforcement Administration (05cv2337)), KAREN
                   TANDY(07−cv−02145−TSC), UNITED STATES DEPARTMENT OF
                   JUSTICE, T. J. WATSON, THOMAS WEBSTER. (Attachments: # 1
                   Declaration of Kevin Pistro)(Burch, Alan) (Entered: 06/25/2020)
06/25/2020   110   RESPONSE re 103 Memorandum, filed by WILLIAM P. BARR, MARK
                   BEZY, RADM CHRIS A. BINA, JOHN F. CARAWAY, UTTAM DHILLON,
                   ALAN R. DOERHOFF, JOHN DOES(I−IV, Individually and in their official
                   capacities; 07−cv−02145−TSC), JOHN DOES(I−V, Individually and in their
                   official capacities 05cv2337; 12cv00782 I−X), NICOLE ENGLISH, KERRY
                   J. FORESTAL, CHADRICK EVAN FULKS, ERIC H. HOLDER, JR,
                   NEWTON E. KENDIG, II, JEFFREY E. KRUEGER, PAUL LAIRD,
                   HARLEY G. LAPPIN, MICHELE LEONHART, CHARLES L. LOCKETT,
                   JOSEPH MCCLAIN, MICHAEL B. MUKASEY, CHARLES E. SAMUELS,
                   JR, KAREN TANDY(Administrator, Drug Enforcement Administration
                   (05cv2337)), KAREN TANDY(07−cv−02145−TSC), UNITED STATES
                   DEPARTMENT OF JUSTICE, T. J. WATSON, THOMAS WEBSTER.
                   (Handley, Cristen) (Entered: 06/25/2020)
06/25/2020   111   RESPONSE re 102 MOTION for Preliminary Injunction (this filing relates to
                   Lee v. Barr, 19cv2559, Purkey v. Barr, 19cv3214, Nelson v. Barr, 20cv557)
                   filed by UNITED STATES DEPARTMENT OF JUSTICE. (Attachments: # 1
                   Exhibit A (book excerp), # 2 Exhibit Winter Decl. Excerp, # 3 Affidavit
                   Declaration of Tom Watson, # 4 Affidavit Declaration of Joseph Antognini,
                   MD)(Lin, Jean) (Entered: 06/25/2020)
06/26/2020   112   NOTICE of Appearance by Danielle Desaulniers Stempel on behalf of
                   DANIEL LEWIS LEE (Attachments: # 1 Certificate of Service)(Stempel,
                   Danielle) (Entered: 06/26/2020)
06/26/2020   113   NOTICE of Correction (and Corrected Brief) by UNITED STATES
                   DEPARTMENT OF JUSTICE re 111 Response to motion, (Attachments: # 1
                   Errata CORRECTED Defendants' Opposition to Plaintiffs Lee, Honken,
                   Purkery and Nelson's Motion for a Preliminary Injunction)(Lin, Jean) (Entered:
                   06/26/2020)
06/29/2020   114   REPLY to opposition to motion re (101 in 1:19−mc−00145−TSC) MOTION to
                   Strike (99) Notice (Other),, filed by KEITH NELSON. Associated Cases:
                   1:19−mc−00145−TSC, 1:20−cv−00557−TSC(Clune, Kathryn) (Entered:
                   06/29/2020)
06/29/2020   115   REPLY re 102 , 103 in Support of Supplemental Memorandum in Support of
                   Motion for a Preliminary Injunction filed by DANIEL LEWIS LEE.
                   (Attachments: # 1 Certificate of Service)(Van Tol, Pieter) Modified linkage on
                   6/30/2020 (ztd). (Entered: 06/29/2020)
06/29/2020   116   REPLY re 106 in Further Support of Motion for Expedited Discovery filed by
                   DUSTIN LEE HONKEN, DANIEL LEWIS LEE, KEITH NELSON,
                   WESLEY IRA PURKEY. (Attachments: # 1 Exhibit A − OIRA Conclusion of
                   EO 12866 Regulatory Review, # 2 Exhibit B − Exec. Order No. 12,866, # 3


                                                                                                    52
   Case 1:19-mc-00145-TSC Document 218 Filed 08/27/20 Page 53 of 73



                   Certificate of Service)(Van Tol, Pieter) Modified linkage on 6/30/2020 (ztd).
                   (Entered: 06/29/2020)
06/29/2020   117   MOTION for Leave to File Supplemental Expert Declaration THIS
                   DOCUMENT RELATES TO: Lee v. Barr, 19−cv−2559, Purkey v. Barr,
                   19−cv−3214, and Nelson v. Barr, 20−cv−557 by DUSTIN LEE HONKEN,
                   DANIEL LEWIS LEE, KEITH NELSON, WESLEY IRA PURKEY
                   (Attachments: # 1 Exhibit 1 − Supplemental Expert Declaration of Gail A. Van
                   Norman, M.D., # 2 Text of Proposed Order)(Schoenfeld, Alan) (Entered:
                   06/29/2020)
06/29/2020   118   REPLY to opposition to motion re 102 MOTION for Preliminary Injunction
                   (THIS DOCUMENT RELATES TO: Lee v. Barr, 19−cv−2559, Purkey v. Barr,
                   19−cv−3214, and Nelson v. Barr, 20−cv−557) filed by DUSTIN LEE
                   HONKEN, DANIEL LEWIS LEE, KEITH NELSON, WESLEY IRA
                   PURKEY. (Schoenfeld, Alan) (Entered: 06/29/2020)
06/29/2020   119   REPLY to opposition to motion re 106 MOTION to Expedite (Corrected)
                   (THIS DOCUMENT RELATES TO: Lee v. Barr, 19−cv−2559, Purkey v. Barr,
                   19−cv−3214, and Nelson v. Barr, 20−cv−557) (THIS DOCUMENT RELATES
                   TO: Lee v. Barr, 19−cv−2559, Purkey v. Barr, 19−cv−3214, and Nelson v.
                   Barr, 20−cv−557) filed by DUSTIN LEE HONKEN, DANIEL LEWIS LEE,
                   KEITH NELSON, WESLEY IRA PURKEY. (Schoenfeld, Alan) (Entered:
                   06/29/2020)
06/30/2020   120   RESPONSE re 117 MOTION for Leave to File Supplemental Expert
                   Declaration THIS DOCUMENT RELATES TO: Lee v. Barr, 19−cv−2559,
                   Purkey v. Barr, 19−cv−3214, and Nelson v. Barr, 20−cv−557 filed by
                   UNITED STATES DEPARTMENT OF JUSTICE. (Attachments: # 1 Exhibit
                   A−Proposed Surreply, # 2 Declaration Supplemental Declaration of Dr. Joseh
                   F. Antognini, # 3 Text of Proposed Order)(Lin, Jean) (Entered: 06/30/2020)
06/30/2020   121   Consent MOTION for Leave to File Surreply and Supplemental Declaration of
                   Dr. Joseph F. Antognini, in opposition to Plaintiffs' Motion for Preliminary
                   Injunction (This filing relates to Lee v. Barr, 19cv2559, Purkey v. Barr,
                   19cv3214, and Nelson v. Barr, 20cv557) by UNITED STATES
                   DEPARTMENT OF JUSTICE (Attachments: # 1 Exhibit A−Proposed
                   Surreply, # 2 Exhibit A−1 Supplemental Declaration of Dr. Joseh F. Antognini,
                   # 3 Text of Proposed Order)(Lin, Jean) (Entered: 06/30/2020)
06/30/2020   122   NOTICE of Correction by UNITED STATES DEPARTMENT OF JUSTICE
                   re 120 Response to motion, 121 Consent MOTION for Leave to File Surreply
                   and Supplemental Declaration of Dr. Joseph F. Antognini, in opposition to
                   Plaintiffs' Motion for Preliminary Injunction (This filing relates to Lee v. Barr,
                   19cv2559, Purkey v. Barr, 19cv3214, and Nelso (Attachments: # 1 Corrected
                   Proposed Surreply, # 2 Corrected Supplemental Declaration of Dr. Joseph F.
                   Antognini)(Lin, Jean) (Entered: 06/30/2020)
07/01/2020         MINUTE ORDER: It is hereby ORDERED that Plaintiff' 117 Motion for
                   Leave to File is GRANTED. Plaintiffs' filing of the supplemental expert
                   declaration of Dr. Gail A. Van Norman is deemed properly filed and,
                   accordingly, the court may consider this declaration in connection with
                   Plaintiff' Motion for a Preliminary Injunction. It is further ORDERED that 121
                   Consent Motion for Leave to File is GRANTED. The Clerk of the Court shall


                                                                                                        53
   Case 1:19-mc-00145-TSC Document 218 Filed 08/27/20 Page 54 of 73



                   docket Defendants' proposed surreply and supplemental declaration, the
                   corrected version of which Defendants attached to 122 Notice of Correction..
                   Signed by Judge Tanya S. Chutkan on 7/1/2020. (lcdl) (Entered: 07/01/2020)
07/01/2020   123   AFFIDAVIT Supplemental Expert Declaration of Gail A. Van Norman, M.D.,
                   by DUSTIN LEE HONKEN, DANIEL LEWIS LEE, KEITH NELSON,
                   WESLEY IRA PURKEY. (ztd) (Entered: 07/01/2020)
07/01/2020   124   SURREPLY to re 117 MOTION for Leave to File Supplemental Expert
                   Declaration THIS DOCUMENT RELATES TO: Lee v. Barr, 19−cv−2559,
                   Purkey v. Barr, 19−cv−3214, and Nelson v. Barr, 20−cv−557 filed by
                   UNITED STATES DEPARTMENT OF JUSTICE. (Attachments: # 1
                   Declaration Supplemental Declaration of Dr. Joseh F. Antognini)(ztd) (Main
                   Document 124 replaced on 7/1/2020) (ztd). (Attachment 1 replaced on
                   7/1/2020) (ztd). (Entered: 07/01/2020)
07/02/2020   125   NOTICE by DUSTIN LEE HONKEN, DANIEL LEWIS LEE, KEITH
                   NELSON, WESLEY IRA PURKEY re 116 Reply to Document, 104 MOTION
                   for Discovery Expedited (Attachments: # 1 Certificate of Service)(Van Tol,
                   Pieter) (Entered: 07/02/2020)
07/03/2020   126   NOTICE of Supplemental Authority. (THIS DOCUMENT RELATES TO:
                   Purkey v. Barr, 19−cv−3214 ) by WESLEY IRA PURKEY (Attachments: # 1
                   Exhibit A)(Schoenfeld, Alan) (Entered: 07/03/2020)
07/03/2020   127   NOTICE OF WITHDRAWAL OF APPEARANCE as to WILLIAM P. BARR,
                   MARK BEZY, RADM CHRIS A. BINA, JOHN F. CARAWAY, UTTAM
                   DHILLON, ALAN R. DOERHOFF, JOHN DOES(I−IV, Individually and in
                   their official capacities; 07−cv−02145−TSC), JOHN DOES(I−V, Individually
                   and in their official capacities 05cv2337; 12cv00782 I−X), NICOLE
                   ENGLISH, KERRY J. FORESTAL, CHADRICK EVAN FULKS, ERIC H.
                   HOLDER, JR, NEWTON E. KENDIG, II, JEFFREY E. KRUEGER, PAUL
                   LAIRD, HARLEY G. LAPPIN, MICHELE LEONHART, CHARLES L.
                   LOCKETT, JOSEPH MCCLAIN, MICHAEL B. MUKASEY, CHARLES E.
                   SAMUELS, JR, KAREN TANDY(Administrator, Drug Enforcement
                   Administration (05cv2337)), KAREN TANDY(07−cv−02145−TSC), UNITED
                   STATES DEPARTMENT OF JUSTICE, T. J. WATSON, THOMAS
                   WEBSTER. Attorney Ethan Price Davis terminated. (Attachments: # 1
                   Certificate of Service)(Davis, Ethan) (Entered: 07/03/2020)
07/06/2020         MINUTE ORDER: Plaintiff's Unopposed Motion 91 to File Document Under
                   Seal is hereby GRANTED. The Clerk of the Court is requested to file under
                   seal Plaintiffs Amended Complaint (Exhibit 1). SO ORDERED by Judge
                   Tanya S. Chutkan on 07/06/2020. (tb) (Entered: 07/06/2020)
07/10/2020   129   NOTICE OF SUPPLEMENTAL AUTHORITY by DANIEL LEWIS LEE
                   (Attachments: # 1 Exhibit A − Peterson v. Barr Order Granting Pls.' Motion for
                   Prelim. Inj., # 2 Certificate of Service)(Van Tol, Pieter) (Entered: 07/10/2020)
07/10/2020         MINUTE ORDER: Telephone Status Conference scheduled for July 11, 2020
                   at 1 PM. Signed by Judge Tanya S. Chutkan on 7/10/2020. (lcdl) (Entered:
                   07/10/2020)
07/11/2020         Set/Reset Hearings: Telephone Conference set for 7/11/2020 at 01:00 PM in
                   Telephonic/VTC before Judge Tanya S. Chutkan. (lcdl) (Entered: 07/11/2020)


                                                                                                      54
   Case 1:19-mc-00145-TSC Document 218 Filed 08/27/20 Page 55 of 73



07/11/2020         Minute Entry: Telephone Conference held on 7/11/2020 before Judge Tanya S.
                   Chutkan: The parties informed the Court of the posture of pending executions.
                   (Court Reporter Bryan Wayne) (tb) (Entered: 07/11/2020)
07/11/2020   130   TRANSCRIPT OF 7/11/20 TELEPHONE CONFERENCE before Judge
                   Tanya S. Chutkan held on July 11, 2020; Page Numbers: 1−14. Date of
                   Issuance: 7/11/2020. Court Reporter: Bryan A. Wayne. Transcripts may be
                   ordered by submitting the Transcript Order Form at www.dcd.uscourts.gov.
                   For the first 90 days after this filing date, the transcript may be viewed at the
                   courthouse at a public terminal or purchased from the court reporter referenced
                   above. After 90 days, the transcript may be accessed via PACER. Other
                   transcript formats, (multi−page, condensed, CD or ASCII) may be purchased
                   from the court reporter.NOTICE RE REDACTION OF TRANSCRIPTS:
                   The parties have twenty−one days to file with the court and the court reporter
                   any request to redact personal identifiers from this transcript. If no such
                   requests are filed, the transcript will be made available to the public via
                   PACER without redaction after 90 days. The policy, which includes the five
                   personal identifiers specifically covered, is located on our website at
                   www.dcd.uscourts.gov. Redaction Request due 8/1/2020. Redacted Transcript
                   Deadline set for 8/11/2020. Release of Transcript Restriction set for
                   10/9/2020.(Wayne, Bryan) (Entered: 07/11/2020)
07/12/2020   131   NOTICE OF SUPPLEMENTAL AUTHORITY by DUSTIN LEE HONKEN,
                   DANIEL LEWIS LEE, KEITH NELSON, WESLEY IRA PURKEY
                   (Attachments: # 1 Exhibit Hartkemeyer v. Barr − Declaration of Rick Winter, #
                   2 Certificate of Service)(Van Tol, Pieter) (Entered: 07/12/2020)
07/12/2020   132   NOTICE (Corrected) of Supplemental Authority by DUSTIN LEE HONKEN,
                   DANIEL LEWIS LEE, KEITH NELSON, WESLEY IRA PURKEY
                   (Attachments: # 1 Exhibit Exhibit Hartkemeyer v. Barr − Declaration of Rick
                   Winter, # 2 Certificate of Service)(Van Tol, Pieter) (Entered: 07/12/2020)
07/12/2020   133   NOTICE by DANIEL LEWIS LEE (Attachments: # 1 Exhibit A − Peterson v.
                   Barr Filed Opinion (No. 20−2252), # 2 Certificate of Service)(Van Tol, Pieter)
                   (Entered: 07/12/2020)
07/12/2020   134   RESPONSE re 133 Notice (Other), 132 Notice (Other), (this filing relates to
                   Lee v. Barr et al. (No. 19−cv−2559), Purkey v. Barr et al. (No. 19−cv−03214),
                   and Nelson v. Barr (No. 20−cv−557)) filed by WILLIAM P. BARR, RADM
                   CHRIS A. BINA, JOHN F. CARAWAY, UTTAM DHILLON, ALAN R.
                   DOERHOFF, JOHN DOES(I−IV, Individually and in their official capacities;
                   07−cv−02145−TSC), JOHN DOES(I−V, Individually and in their official
                   capacities 05cv2337; 12cv00782 I−X), NICOLE ENGLISH, KERRY J.
                   FORESTAL, CHADRICK EVAN FULKS, ERIC H. HOLDER, JR,
                   NEWTON E. KENDIG, II, JEFFREY E. KRUEGER, PAUL LAIRD,
                   HARLEY G. LAPPIN, MICHELE LEONHART, CHARLES L. LOCKETT,
                   JOSEPH MCCLAIN, MICHAEL B. MUKASEY, CHARLES E. SAMUELS,
                   JR, KAREN TANDY(Administrator, Drug Enforcement Administration
                   (05cv2337)), KAREN TANDY(07−cv−02145−TSC), UNITED STATES
                   DEPARTMENT OF JUSTICE, T. J. WATSON, THOMAS WEBSTER.
                   (Handley, Cristen) (Entered: 07/12/2020)
07/13/2020   135   MEMORANDUM AND OPINION regarding Plaintiffs' 102 motion for
                   preliminary injunction. Signed by Judge Tanya S. Chutkan on 7/13/2020. (lcdl)

                                                                                                       55
   Case 1:19-mc-00145-TSC Document 218 Filed 08/27/20 Page 56 of 73



                   (Entered: 07/13/2020)
07/13/2020   136   ORDER granting Plaintiffs' 102 Motion for Preliminary Injunction. Defendants
                   are hereby enjoined from executing Plaintiffs until further order of this court.
                   See Order for details. Signed by Judge Tanya S. Chutkan on 7/13/2020. (lcdl)
                   (Entered: 07/13/2020)
07/13/2020   137   NOTICE OF APPEAL TO DC CIRCUIT COURT as to 135 Memorandum &
                   Opinion, 136 Order on Motion for Preliminary Injunction by MICHELE
                   LEONHART, JOHN F. CARAWAY, JEFFREY E. KRUEGER, CHADRICK
                   EVAN FULKS, UNITED STATES DEPARTMENT OF JUSTICE, JOSEPH
                   MCCLAIN, ERIC H. HOLDER, JR, CHARLES E. SAMUELS, JR,
                   WILLIAM P. BARR, NEWTON E. KENDIG, II, MARK BEZY, KERRY J.
                   FORESTAL, NICOLE ENGLISH, PAUL LAIRD, THOMAS WEBSTER,
                   JOHN DOES(I−IV, Individually and in their official capacities;
                   07−cv−02145−TSC), UTTAM DHILLON, ALAN R. DOERHOFF, HARLEY
                   G. LAPPIN, JOHN DOES(I−V, Individually and in their official capacities
                   05cv2337; 12cv00782 I−X), CHARLES L. LOCKETT, KAREN
                   TANDY(Administrator, Drug Enforcement Administration (05cv2337)),
                   MICHAEL B. MUKASEY, T. J. WATSON, KAREN
                   TANDY(07−cv−02145−TSC), RADM CHRIS A. BINA. Fee Status: No Fee
                   Paid. Parties have been notified. (Attachments: # 1 Exhibit District Court
                   Opinion, # 2 Exhibit District Court Order)(Handley, Cristen) (Entered:
                   07/13/2020)
07/13/2020   138   Transmission of the Notice of Appeal, Order Appealed (Memorandum
                   Opinion), and Docket Sheet to US Court of Appeals. The Court of Appeals
                   docketing fee was not paid because the appeal was filed by the government re
                   137 Notice of Appeal to DC Circuit Court,,,. (ztd) (Entered: 07/13/2020)
07/13/2020   139   MOTION to Stay re 136 Order on Motion for Preliminary Injunction, 135
                   Memorandum & Opinion (this filing relates to Lee v. Barr et al. (No.
                   19−cv−2559), Purkey v. Barr et al. (No. 19−cv−03214), and Nelson v. Barr
                   (No. 20−cv−557)) by WILLIAM P. BARR, MARK BEZY, RADM CHRIS A.
                   BINA, JOHN F. CARAWAY, UTTAM DHILLON, ALAN R. DOERHOFF,
                   JOHN DOES(I−IV, Individually and in their official capacities;
                   07−cv−02145−TSC), JOHN DOES(I−V, Individually and in their official
                   capacities 05cv2337; 12cv00782 I−X), NICOLE ENGLISH, KERRY J.
                   FORESTAL, CHADRICK EVAN FULKS, ERIC H. HOLDER, JR,
                   NEWTON E. KENDIG, II, JEFFREY E. KRUEGER, PAUL LAIRD,
                   HARLEY G. LAPPIN, MICHELE LEONHART, CHARLES L. LOCKETT,
                   JOSEPH MCCLAIN, MICHAEL B. MUKASEY, CHARLES E. SAMUELS,
                   JR, KAREN TANDY(Administrator, Drug Enforcement Administration
                   (05cv2337)), KAREN TANDY(07−cv−02145−TSC), UNITED STATES
                   DEPARTMENT OF JUSTICE, T. J. WATSON, THOMAS WEBSTER
                   (Attachments: # 1 Declaration Declaration of Rick Winter)(Handley, Cristen)
                   (Entered: 07/13/2020)
07/13/2020   140   Memorandum in opposition to re 139 MOTION to Stay re 136 Order on
                   Motion for Preliminary Injunction, 135 Memorandum & Opinion (this filing
                   relates to Lee v. Barr et al. (No. 19−cv−2559), Purkey v. Barr et al. (No.
                   19−cv−03214), and Nelson v. Barr (No. 20−cv−557)) filed by DUSTIN LEE
                   HONKEN, DANIEL LEWIS LEE, KEITH NELSON, WESLEY IRA


                                                                                                      56
   Case 1:19-mc-00145-TSC Document 218 Filed 08/27/20 Page 57 of 73



                   PURKEY. (Attachments: # 1 Certificate of Service)(Van Tol, Pieter) (Entered:
                   07/13/2020)
07/13/2020         MINUTE ORDER: Upon consideration of Defendants' 139 Motion to Stay,
                   this court finds that Defendants are not likely to succeed on the merits of their
                   appeal and that the balance of harms does not weigh in favor of a stay.
                   Therefore, Defendants' 139 Motion to Stay is hereby DENIED. Signed by
                   Judge Tanya S. Chutkan on 7/13/2020. (lcdl) (Entered: 07/13/2020)
07/13/2020         USCA Case Number 20−5199 for 137 Notice of Appeal to DC Circuit Court,,,
                   filed by MICHAEL B. MUKASEY, CHARLES L. LOCKETT, JOHN DOES,
                   T. J. WATSON, KERRY J. FORESTAL, THOMAS WEBSTER, ERIC H.
                   HOLDER, JR., MARK BEZY, CHADRICK EVAN FULKS, NICOLE
                   ENGLISH, CHARLES E. SAMUELS, JR., MICHELE LEONHART, RADM
                   CHRIS A. BINA, KAREN TANDY, UNITED STATES DEPARTMENT OF
                   JUSTICE, NEWTON E. KENDIG, II, JOHN F. CARAWAY, PAUL LAIRD,
                   JOSEPH MCCLAIN, JEFFREY E. KRUEGER, WILLIAM P. BARR, ALAN
                   R. DOERHOFF, UTTAM DHILLON, HARLEY G. LAPPIN. (zrdj) (Entered:
                   07/13/2020)
07/13/2020   141   NOTICE by DUSTIN LEE HONKEN, DANIEL LEWIS LEE, KEITH
                   NELSON, WESLEY IRA PURKEY (Attachments: # 1 Exhibit A − No.
                   20−5199 Order, # 2 Certificate of Service)(Van Tol, Pieter) (Entered:
                   07/13/2020)
07/13/2020   142   NOTICE by DANIEL LEWIS LEE (Attachments: # 1 Exhibit A − Letter from
                   Counsel Pieter Van Tol, # 2 Certificate of Service)(Van Tol, Pieter) (Entered:
                   07/13/2020)
07/14/2020   143   WITHDRAWN PURSUANT TO DOCKET ENTRY NO. 194 . . . .
                   .Emergency MOTION for Order on Pending Claim and Motion by DANIEL
                   LEWIS LEE (Attachments: # 1 Certificate of Service)(Van Tol, Pieter)
                   Modified on 8/17/2020 (ztd). (Entered: 07/14/2020)
07/14/2020   144   MOTION for Order (Emergency Notice Requesting Ruling on Pending
                   Motion), re 102 , [THIS DOCUMENT RELATES TO: Lee v. Barr,
                   19−cv−2559, Purkey v. Barr, 19−cv−3214, and Nelson v. Barr, 20−cv−557]
                   by DUSTIN LEE HONKEN, KEITH NELSON, WESLEY IRA PURKEY
                   (Schoenfeld, Alan) Modified event and text on 7/14/2020 (ztd). (Entered:
                   07/14/2020)
07/15/2020   145   MEMORANDUM AND OPINION regarding Plaintiffs' 102 motion for
                   preliminary injunction and Plaintiffs' 144 Motion for Order. Signed by Judge
                   Tanya S. Chutkan on 7/15/2020. (lcdl) (Entered: 07/15/2020)
07/15/2020   146   ORDER granting Plaintiffs' 102 Motion for Preliminary Injunction and
                   granting Plaintiffs' 144 Motion for Order. Defendants are HEREBY
                   ENJOINED from executing Plaintiffs until further order of this court. See
                   Order for details. Signed by Judge Tanya S. Chutkan on 7/15/2020. (lcdl)
                   (Entered: 07/15/2020)
07/15/2020   147   NOTICE OF APPEAL TO DC CIRCUIT COURT by MICHELE
                   LEONHART, JOHN F. CARAWAY, JEFFREY E. KRUEGER, CHADRICK
                   EVAN FULKS, UNITED STATES DEPARTMENT OF JUSTICE, JOSEPH
                   MCCLAIN, ERIC H. HOLDER, JR, CHARLES E. SAMUELS, JR,


                                                                                                       57
   Case 1:19-mc-00145-TSC Document 218 Filed 08/27/20 Page 58 of 73



                   WILLIAM P. BARR, NEWTON E. KENDIG, II, MARK BEZY, KERRY J.
                   FORESTAL, NICOLE ENGLISH, PAUL LAIRD, THOMAS WEBSTER,
                   JOHN DOES(I−IV, Individually and in their official capacities;
                   07−cv−02145−TSC), UTTAM DHILLON, ALAN R. DOERHOFF, HARLEY
                   G. LAPPIN, JOHN DOES(I−V, Individually and in their official capacities
                   05cv2337; 12cv00782 I−X), CHARLES L. LOCKETT, KAREN
                   TANDY(Administrator, Drug Enforcement Administration (05cv2337)),
                   MICHAEL B. MUKASEY, T. J. WATSON, KAREN
                   TANDY(07−cv−02145−TSC), RADM CHRIS A. BINA. Fee Status: No Fee
                   Paid. Parties have been notified. (Attachments: # 1 Exhibit District Court
                   Opinion, # 2 Exhibit District Court Order)(Handley, Cristen) (Entered:
                   07/15/2020)
07/15/2020   148   MOTION to Stay (this filing relates to Lee v. Barr et al. (No. 19−cv−2559),
                   Purkey v. Barr et al. (No. 19−cv−03214), and Nelson v. Barr (No.
                   20−cv−557)) by WILLIAM P. BARR, MARK BEZY, RADM CHRIS A.
                   BINA, JOHN F. CARAWAY, UTTAM DHILLON, ALAN R. DOERHOFF,
                   JOHN DOES(I−IV, Individually and in their official capacities;
                   07−cv−02145−TSC), JOHN DOES(I−V, Individually and in their official
                   capacities 05cv2337; 12cv00782 I−X), NICOLE ENGLISH, KERRY J.
                   FORESTAL, CHADRICK EVAN FULKS, ERIC H. HOLDER, JR,
                   NEWTON E. KENDIG, II, JEFFREY E. KRUEGER, PAUL LAIRD,
                   HARLEY G. LAPPIN, MICHELE LEONHART, CHARLES L. LOCKETT,
                   JOSEPH MCCLAIN, MICHAEL B. MUKASEY, CHARLES E. SAMUELS,
                   JR, KAREN TANDY(Administrator, Drug Enforcement Administration
                   (05cv2337)), UNITED STATES DEPARTMENT OF JUSTICE, T. J.
                   WATSON, THOMAS WEBSTER (Handley, Cristen) (Entered: 07/15/2020)
07/15/2020   149   Transmission of the Notice of Appeal, Order Appealed (Memorandum
                   Opinion), and Docket Sheet to US Court of Appeals. The fee was not paid
                   because it was filed in forma pauperis re (147 in 1:19−mc−00145−TSC) Notice
                   of Appeal to DC Circuit Court. Associated Cases: 1:19−mc−00145−TSC,
                   1:20−cv−00557−TSC(zadc) (Entered: 07/15/2020)
07/15/2020   150   Memorandum in opposition to re 53 MOTION to Stay Preliminary Injunction
                   Pending Appeal (This document relates to Bourgeois v. Dep't of Justice,
                   12−cv−782, Lee v. Barr, 19−cv−2559, and Purkey v. Barr, 19−cv−3214)
                   THIS DOCUMENT RELATES TO: Lee v. Barr, 19−cv−2559, Purkey v. Barr,
                   19−cv−3214, and Nelson v. Barr, 20−cv−557 filed by DUSTIN LEE
                   HONKEN, KEITH NELSON, WESLEY IRA PURKEY. (Schoenfeld, Alan)
                   (Entered: 07/15/2020)
07/15/2020         USCA Case Number 20−5206 for 147 Notice of Appeal to DC Circuit Court,,,
                   filed by MICHAEL B. MUKASEY, CHARLES L. LOCKETT, JOHN DOES,
                   T. J. WATSON, KERRY J. FORESTAL, THOMAS WEBSTER, ERIC H.
                   HOLDER, JR., MARK BEZY, CHADRICK EVAN FULKS, NICOLE
                   ENGLISH, CHARLES E. SAMUELS, JR., MICHELE LEONHART, RADM
                   CHRIS A. BINA, KAREN TANDY, UNITED STATES DEPARTMENT OF
                   JUSTICE, NEWTON E. KENDIG, II, JOHN F. CARAWAY, PAUL LAIRD,
                   JOSEPH MCCLAIN, JEFFREY E. KRUEGER, WILLIAM P. BARR, ALAN
                   R. DOERHOFF, UTTAM DHILLON, HARLEY G. LAPPIN. (zrdj) (Entered:
                   07/15/2020)



                                                                                                 58
   Case 1:19-mc-00145-TSC Document 218 Filed 08/27/20 Page 59 of 73



07/15/2020   151   Emergency MOTION for Order for Preservation of Evidence by DANIEL
                   LEWIS LEE (Attachments: # 1 Certificate of Service, # 2 Text of Proposed
                   Order)(Van Tol, Pieter) (Entered: 07/15/2020)
07/15/2020   152   NOTICE OF CROSS APPEAL as to 146 Order on Motion for Order, 145
                   Memorandum & Opinion by DUSTIN LEE HONKEN, KEITH NELSON,
                   WESLEY IRA PURKEY. Filing fee $ 505, receipt number ADCDC−7341407.
                   Fee Status: Fee Paid. Parties have been notified. (Schoenfeld, Alan) (Entered:
                   07/15/2020)
07/15/2020   153   Transmission of the Notice of Appeal, Order Appealed (Memorandum
                   Opinion), and Docket Sheet to US Court of Appeals. The Court of Appeals fee
                   was paid this date re 152 Notice of Cross Appeal. (zjf) (Entered: 07/15/2020)
07/15/2020         MINUTE ORDER: Upon consideration of Defendants' 148 Motion to Stay,
                   this court finds that Defendants are not likely to succeed on the merits of their
                   appeal and that the balance of harms does not weigh in favor of a stay.
                   Therefore, Defendants' 148 Motion to Stay is hereby DENIED. Signed by
                   Judge Tanya S. Chutkan on 7/15/2020. (lcdl) (Entered: 07/15/2020)
07/15/2020   154   ENTERED IN ERROR.....Transmission of the Notice of Appeal, Order
                   Appealed (Memorandum Opinion), and Docket Sheet to US Court of Appeals.
                   The Court of Appeals fee was paid this date re 152 Notice of Cross Appeal.
                   (zrdj) Modified on 7/15/2020 (zrdj). (Entered: 07/15/2020)
07/15/2020         NOTICE OF CORRECTED DOCKET ENTRY: re 154 Transmission of
                   Notice of Appeal and Docket Sheet to USCA, was entered in error AS A
                   DUPLICATE. (zrdj) (Entered: 07/15/2020)
07/15/2020         MINUTE ORDER: Defendants shall file any opposition to Plaintiffs' 151
                   Emergency Motion for Order for Preservation of Evidence no later than 2PM
                   EST today, 7/15/2020. Signed by Judge Tanya S. Chutkan on 7/15/2020. (lcdl)
                   (Entered: 07/15/2020)
07/15/2020   155   Memorandum in opposition to re 151 Emergency MOTION for Order for
                   Preservation of Evidence filed by WILLIAM P. BARR, HARLEY G.
                   LAPPIN. (Burch, Alan) (Entered: 07/15/2020)
07/15/2020         USCA Case Number 20−5210 for 152 Notice of Cross Appeal, filed by
                   DUSTIN LEE HONKEN, KEITH NELSON, WESLEY IRA PURKEY. (zrdj)
                   (Entered: 07/15/2020)
07/15/2020   156   MANDATE of USCA as to 137 Notice of Appeal to DC Circuit Court,,, filed
                   by MICHAEL B. MUKASEY, CHARLES L. LOCKETT, JOHN DOES, T. J.
                   WATSON, KERRY J. FORESTAL, THOMAS WEBSTER, ERIC H.
                   HOLDER, JR., MARK BEZY, CHADRICK EVAN FULKS, NICOLE
                   ENGLISH, CHARLES E. SAMUELS, JR., MICHELE LEONHART, RADM
                   CHRIS A. BINA, KAREN TANDY, UNITED STATES DEPARTMENT OF
                   JUSTICE, NEWTON E. KENDIG, II, JOHN F. CARAWAY, PAUL LAIRD,
                   JOSEPH MCCLAIN, JEFFREY E. KRUEGER, WILLIAM P. BARR, ALAN
                   R. DOERHOFF, UTTAM DHILLON, HARLEY G. LAPPIN ; USCA Case
                   Number 20−5199. (Attachments: # 1 USCA Order)(zrdj) (Entered:
                   07/15/2020)
07/15/2020   157


                                                                                                       59
   Case 1:19-mc-00145-TSC Document 218 Filed 08/27/20 Page 60 of 73



                   REPLY to opposition to motion re 151 Emergency MOTION for Order for
                   Preservation of Evidence filed by DANIEL LEWIS LEE. (Attachments: # 1
                   Certificate of Service)(Van Tol, Pieter) (Entered: 07/15/2020)
07/15/2020   158   ORDER granting 151 Motion for Order to Preserve Evidence. See Order for
                   details. Signed by Judge Tanya S. Chutkan on 7/15/2020. (lcdl) (Entered:
                   07/15/2020)
07/15/2020   159   NOTICE of Appearance by Michael Robles on behalf of KEITH NELSON
                   (Robles, Michael) (Entered: 07/15/2020)
07/15/2020   160   Emergency MOTION for Preservation of Evidence by KEITH NELSON
                   (Attachments: # 1 Text of Proposed Order)Associated Cases:
                   1:19−mc−00145−TSC, 1:20−cv−00557−TSC(Clune, Kathryn) (Entered:
                   07/15/2020)
07/16/2020   161   NOTICE Regarding Body of Daniel Lewis Lee by WILLIAM P. BARR,
                   MARK BEZY, RADM CHRIS A. BINA, JOHN F. CARAWAY, UTTAM
                   DHILLON, ALAN R. DOERHOFF, NICOLE ENGLISH, KERRY J.
                   FORESTAL, CHADRICK EVAN FULKS, NEWTON E. KENDIG, II,
                   JEFFREY E. KRUEGER, PAUL LAIRD, HARLEY G. LAPPIN, MICHELE
                   LEONHART, CHARLES L. LOCKETT, JOSEPH MCCLAIN, JEFFREY
                   PAUL, CHARLES E. SAMUELS, JR, KAREN TANDY(Administrator, Drug
                   Enforcement Administration (05cv2337)), KAREN
                   TANDY(07−cv−02145−TSC), UNITED STATES DEPARTMENT OF
                   JUSTICE, T. J. WATSON, THOMAS WEBSTER re 158 Order on Motion for
                   Order (Attachments: # 1 Exhibit Email to counsel for Lee)(Burch, Alan)
                   (Entered: 07/16/2020)
07/16/2020   162   RESPONSE re 160 Emergency MOTION for Preservation of Evidence filed by
                   WILLIAM P. BARR, MARK BEZY, RADM CHRIS A. BINA, JOHN F.
                   CARAWAY, UTTAM DHILLON, ALAN R. DOERHOFF, NICOLE
                   ENGLISH, KERRY J. FORESTAL, CHADRICK EVAN FULKS, NEWTON
                   E. KENDIG, II, JEFFREY E. KRUEGER, PAUL LAIRD, HARLEY G.
                   LAPPIN, MICHELE LEONHART, CHARLES L. LOCKETT, JOSEPH
                   MCCLAIN, CHARLES E. SAMUELS, JR, KAREN TANDY(Administrator,
                   Drug Enforcement Administration (05cv2337)), KAREN
                   TANDY(07−cv−02145−TSC), UNITED STATES DEPARTMENT OF
                   JUSTICE, T. J. WATSON, THOMAS WEBSTER. (Burch, Alan) (Entered:
                   07/16/2020)
07/16/2020   163   ORDER granting 160 Emergency Motion to Preserve Evidence. See Order for
                   details. Signed by Judge Tanya S. Chutkan on 7/16/2020. (lcdl) (Entered:
                   07/16/2020)
07/16/2020   164   Emergency MOTION to Stay Execution Pending Cross−Appeal by DUSTIN
                   LEE HONKEN Associated Cases: 1:19−mc−00145−TSC,
                   1:19−cv−03520−TSC, 1:20−cv−00474−TSC, 1:20−cv−00557−TSC(Nolan,
                   Shawn) (Entered: 07/16/2020)
07/16/2020   165   Memorandum in opposition to re 164 Emergency MOTION to Stay Execution
                   Pending Cross−Appeal (this filing relates to Lee (Honken) v. Barr et al. (No.
                   19−cv−2559)) filed by WILLIAM P. BARR, MARK BEZY, RADM CHRIS
                   A. BINA, JOHN F. CARAWAY, UTTAM DHILLON, ALAN R.
                   DOERHOFF, JOHN DOES(I−IV, Individually and in their official capacities;

                                                                                                   60
   Case 1:19-mc-00145-TSC Document 218 Filed 08/27/20 Page 61 of 73



                   07−cv−02145−TSC), JOHN DOES(I−V, Individually and in their official
                   capacities 05cv2337; 12cv00782 I−X), NICOLE ENGLISH, KERRY J.
                   FORESTAL, CHADRICK EVAN FULKS, ERIC H. HOLDER, JR,
                   NEWTON E. KENDIG, II, JEFFREY E. KRUEGER, PAUL LAIRD,
                   HARLEY G. LAPPIN, MICHELE LEONHART, CHARLES L. LOCKETT,
                   JOSEPH MCCLAIN, MICHAEL B. MUKASEY, CHARLES E. SAMUELS,
                   JR, KAREN TANDY(Administrator, Drug Enforcement Administration
                   (05cv2337)), KAREN TANDY(07−cv−02145−TSC), UNITED STATES
                   DEPARTMENT OF JUSTICE, T. J. WATSON, THOMAS WEBSTER.
                   (Handley, Cristen) (Entered: 07/16/2020)
07/16/2020   166   ORDER denying 164 Motion to Stay. See Order for details. Signed by Judge
                   Tanya S. Chutkan on 7/16/2020. (lcdl) (Entered: 07/16/2020)
07/22/2020   167   MANDATE of USCA as to 147 Notice of Appeal to DC Circuit Court,,, filed
                   by MICHAEL B. MUKASEY, CHARLES L. LOCKETT, JOHN DOES, T. J.
                   WATSON, KERRY J. FORESTAL, THOMAS WEBSTER, ERIC H.
                   HOLDER, JR., MARK BEZY, CHADRICK EVAN FULKS, NICOLE
                   ENGLISH, CHARLES E. SAMUELS, JR., MICHELE LEONHART, RADM
                   CHRIS A. BINA, KAREN TANDY, UNITED STATES DEPARTMENT OF
                   JUSTICE, NEWTON E. KENDIG, II, JOHN F. CARAWAY, PAUL LAIRD,
                   JOSEPH MCCLAIN, JEFFREY E. KRUEGER, WILLIAM P. BARR, ALAN
                   R. DOERHOFF, UTTAM DHILLON, HARLEY G. LAPPIN ; USCA Case
                   Number 20−5206. (Attachments: # 1 USCA Order)(zrdj) (Entered:
                   07/22/2020)
07/22/2020   168   NOTICE of Appearance by Harry P. Cohen on behalf of KEITH NELSON
                   Associated Cases: 1:19−mc−00145−TSC, 1:20−cv−00557−TSC(Cohen, Harry)
                   (Entered: 07/22/2020)
07/31/2020   169   MOTION to Dismiss Plaintiffs' NON−APA Claims and for Summary Judgment
                   Regarding Plaintiffs' APA CLAIMS (This filing relates to All CASES) by
                   UNITED STATES DEPARTMENT OF JUSTICE (Attachments: # 1 Text of
                   Proposed Order)(Lin, Jean) (Entered: 07/31/2020)
07/31/2020   170   MOTION for Summary Judgment as to Plaintiffs' APA Claims (This filing
                   relates to ALL CASES and is the same filing as ECF No. 169)) by UNITED
                   STATES DEPARTMENT OF JUSTICE (Attachments: # 1 Text of Proposed
                   Order)(Lin, Jean) (Entered: 07/31/2020)
07/31/2020   171   NOTICE of Fourth Supplement to the Administrative Record (this filing relates
                   to ALL CASES) by UNITED STATES DEPARTMENT OF JUSTICE (Kossak,
                   Jonathan) (Entered: 07/31/2020)
07/31/2020   172   NOTICE Regarding Execution Date by WILLIAM P. BARR, MARK BEZY,
                   RADM CHRIS A. BINA, JOHN F. CARAWAY, UTTAM DHILLON, ALAN
                   R. DOERHOFF, NICOLE ENGLISH, KERRY J. FORESTAL, CHADRICK
                   EVAN FULKS, NEWTON E. KENDIG, II, JEFFREY E. KRUEGER, PAUL
                   LAIRD, HARLEY G. LAPPIN, CHARLES L. LOCKETT, JOSEPH
                   MCCLAIN, MICHAEL B. MUKASEY, CHARLES E. SAMUELS, JR,
                   KAREN TANDY(Administrator, Drug Enforcement Administration
                   (05cv2337)), KAREN TANDY(07−cv−02145−TSC), UNITED STATES
                   DEPARTMENT OF JUSTICE, T. J. WATSON, THOMAS WEBSTER
                   (Burch, Alan) (Entered: 07/31/2020)


                                                                                                   61
   Case 1:19-mc-00145-TSC Document 218 Filed 08/27/20 Page 62 of 73



07/31/2020   173   MOTION to Vacate Preliminary Injunctions Barring Executions of Plaintiffs
                   James Roane, Richard Tipton, Cory Johnson, Orlando Hall, Bruce Webster,
                   Anthony Battle, and Jeffrey Paul by WILLIAM P. BARR, MARK BEZY,
                   RADM CHRIS A. BINA, JOHN F. CARAWAY, ALAN R. DOERHOFF,
                   KERRY J. FORESTAL, CHADRICK EVAN FULKS, NEWTON E.
                   KENDIG, II, JEFFREY E. KRUEGER, PAUL LAIRD, HARLEY G. LAPPIN,
                   MICHELE LEONHART, CHARLES L. LOCKETT, JOSEPH MCCLAIN,
                   CHARLES E. SAMUELS, JR, KAREN TANDY(Administrator, Drug
                   Enforcement Administration (05cv2337)), KAREN
                   TANDY(07−cv−02145−TSC), UNITED STATES DEPARTMENT OF
                   JUSTICE, T. J. WATSON, THOMAS WEBSTER (Attachments: # 1 Text of
                   Proposed Order)(Burch, Alan) (Entered: 07/31/2020)
07/31/2020   174   Emergency MOTION to Expedite Trial by KEITH NELSON (Attachments: #
                   1 Text of Proposed Order)Associated Cases: 1:19−mc−00145−TSC,
                   1:20−cv−00557−TSC(Cohen, Harry) (Entered: 07/31/2020)
07/31/2020   176   MANDATE of USCA as to 152 Notice of Cross Appeal, filed by DUSTIN
                   LEE HONKEN, KEITH NELSON, WESLEY IRA PURKEY ; USCA Case
                   Number 20−5210. (Attachments: # 1 USCA Order)(zrdj) (Entered:
                   08/03/2020)
08/03/2020         MINUTE ORDER: Plaintiffs shall file any opposition to Defendants' Motion to
                   Dismiss and Motion for Summary Judgment 169 170 in a single filing no later
                   than August 10, 2020. Defendants shall file any Reply no later than August 13,
                   2020. Signed by Judge Tanya S. Chutkan on 8/3/2020. (lcdl) (Entered:
                   08/03/2020)
08/03/2020         MINUTE ORDER: Plaintiffs James Roane, Richard Tipton, Cory Johnson,
                   Orlando Hall, Bruce Webster, Anthony Battle, and Jeffrey Paul shall file any
                   opposition to Defendants' Motion to Vacate 173 in a single filing no later than
                   August 11, 2020. Defendants shall file any Reply no later than August 14,
                   2020. Signed by Judge Tanya S. Chutkan on 8/3/2020. (lcdl) (Entered:
                   08/03/2020)
08/03/2020         MINUTE ORDER: Defendants shall file any opposition to Plaintiff Nelson's
                   Motion to Expedite Trial 174 no later than August 5, 2020. Plaintiff Nelson
                   shall file any reply no later than August 7, 2020. Signed by Judge Tanya S.
                   Chutkan on 8/3/2020. (lcdl) (Entered: 08/03/2020)
08/03/2020         Set/Reset Deadlines: Response to Motion to Dismiss or for Summary Judgment
                   due by 8/10/2020. Reply to Motion for Summary Judgment due by 8/13/2020.
                   (tb) (Entered: 08/03/2020)
08/03/2020         Set/Reset Deadlines: Response due by 8/11/2020. Reply due by 8/14/2020. (tb)
                   (Entered: 08/03/2020)
08/03/2020         Set/Reset Deadlines: Motion to Expedite due by 8/5/2020. Reply due by
                   8/7/2020. (tb) (Entered: 08/03/2020)
08/03/2020   175   MOTION for Leave to Appear Pro Hac Vice :Attorney Name− James K.
                   Stronski, Filing fee $ 100, receipt number DCDC−7415356. Fee Status: Fee
                   Paid. by KEITH NELSON (Attachments: # 1 Declaration of James K. Stronski,
                   # 2 Text of Proposed Order, # 3 Certificate of Service)Associated Cases:
                   1:19−mc−00145−TSC, 1:20−cv−00557−TSC(Clune, Kathryn) (Entered:


                                                                                                     62
   Case 1:19-mc-00145-TSC Document 218 Filed 08/27/20 Page 63 of 73



                   08/03/2020)
08/03/2020   177   MOTION for Leave to Appear Pro Hac Vice :Attorney Name− Brian J.
                   O'Sullivan, Filing fee $ 100, receipt number DCDC−7417622. Fee Status: Fee
                   Paid. by KEITH NELSON (Attachments: # 1 Declaration of Brian J.
                   O'Sullivan, # 2 Text of Proposed Order, # 3 Certificate of Service)Associated
                   Cases: 1:19−mc−00145−TSC, 1:20−cv−00557−TSC(Clune, Kathryn)
                   (Entered: 08/03/2020)
08/04/2020   178   Memorandum in opposition to re 174 Emergency MOTION to Expedite Trial
                   (this filing relates to Nelson v. Barr (No. 20−cv−557)) filed by WILLIAM P.
                   BARR, RADM CHRIS A. BINA, JOHN F. CARAWAY, UTTAM DHILLON,
                   ALAN R. DOERHOFF, JOHN DOES(I−IV, Individually and in their official
                   capacities; 07−cv−02145−TSC), JOHN DOES(I−V, Individually and in their
                   official capacities 05cv2337; 12cv00782 I−X), NICOLE ENGLISH, KERRY
                   J. FORESTAL, CHADRICK EVAN FULKS, ERIC H. HOLDER, JR,
                   NEWTON E. KENDIG, II, JEFFREY E. KRUEGER, PAUL LAIRD,
                   HARLEY G. LAPPIN, MICHELE LEONHART, CHARLES L. LOCKETT,
                   JOSEPH MCCLAIN, MICHAEL B. MUKASEY, CHARLES E. SAMUELS,
                   JR, KAREN TANDY(Administrator, Drug Enforcement Administration
                   (05cv2337)), KAREN TANDY(07−cv−02145−TSC), UNITED STATES
                   DEPARTMENT OF JUSTICE, T. J. WATSON, THOMAS WEBSTER.
                   (Handley, Cristen) (Entered: 08/04/2020)
08/04/2020         MINUTE ORDER: Granting 175 7 Motions for Leave to Appear Pro Hac
                   Vice. James K. Stronski and Brian J. OSullivan and are hereby admitted pro
                   hac vice to appear in this matter on behalf of Plaintiff (Nelson v. Barr
                   20−cv−557). Counsel should register for e−filing via PACER and file a
                   notice of appearance pursuant to LCvR 83.6(a). Click for instructions;
                   granting 177 Motion for Leave to Appear Pro Hac V ice Counsel should
                   register for e−filing via PACER and file a notice of appearance pursuant
                   to LCvR 83.6(a). Click for instructions. Signed by Judge Tanya S. Chutk an
                   on 8/4/2020. (DJS) (Entered: 08/04/2020)
08/04/2020   179   MOTION to defer briefing on Defendants' Motion to Vacate Preliminary
                   Injunctions pending resolution of dispositive motions by ANTHONY
                   BATTLE, ORLANDO HALL, CORY JOHNSON, JEFFREY PAUL, JAMES
                   H. ROANE, JR, RICHARD TIPTON, BRUCE WEBSTER (Attachments: # 1
                   Text of Proposed Order)(Lentz, Amy) (Entered: 08/04/2020)
08/04/2020   180   Emergency MOTION for Summary Judgment on FDCA Causes of Action by
                   KEITH NELSON (Attachments: # 1 Text of Proposed Order, # 2 Certificate of
                   Service)(Cohen, Harry) (Entered: 08/04/2020)
08/05/2020         MINUTE ORDER: Defendants shall file any opposition to Plaintiffs' 179
                   Motion to Defer Briefing no later than August 6, 2020. Plaintiffs James Roane,
                   Richard Tipton, Cory Johnson, Orlando Hall, Bruce Webster, Anthony Battle,
                   and Jeffrey Paul shall file any joint reply no later than August 7, 2020. Signed
                   by Judge Tanya S. Chutkan on 8/5/2020. (lcdl) (Entered: 08/05/2020)
08/05/2020         MINUTE ORDER: Defendants' opposition to Plaintiff Nelson's 180 Motion for
                   Summary Judgment shall be filed no later than August 10, 2020. Nelson's
                   Reply shall be filed no later than August 13, 2020. Signed by Judge Tanya S.
                   Chutkan on 8/5/2020. (lcdl) (Entered: 08/05/2020)


                                                                                                      63
   Case 1:19-mc-00145-TSC Document 218 Filed 08/27/20 Page 64 of 73



08/05/2020         Set/Reset Deadlines: Response due by 8/6/2020. Reply due by 8/7/2020. (tb)
                   (Entered: 08/05/2020)
08/05/2020         Set/Reset Deadlines: Response to Motion for Summary Judgment due by
                   8/10/2020. Reply to Motion for Summary Judgment due by 8/13/2020. (tb)
                   (Entered: 08/05/2020)
08/05/2020   181   Memorandum in opposition to re 179 MOTION to defer briefing on
                   Defendants' Motion to Vacate Preliminary Injunctions pending resolution of
                   dispositive motions filed by WILLIAM P. BARR, MARK BEZY, RADM
                   CHRIS A. BINA, JOHN F. CARAWAY, ALAN R. DOERHOFF, NICOLE
                   ENGLISH, KERRY J. FORESTAL, CHADRICK EVAN FULKS, NEWTON
                   E. KENDIG, II, JEFFREY E. KRUEGER, PAUL LAIRD, HARLEY G.
                   LAPPIN, MICHELE LEONHART, CHARLES L. LOCKETT, JOSEPH
                   MCCLAIN, CHARLES E. SAMUELS, JR, KAREN TANDY(Administrator,
                   Drug Enforcement Administration (05cv2337)), KAREN
                   TANDY(07−cv−02145−TSC), UNITED STATES DEPARTMENT OF
                   JUSTICE, T. J. WATSON, THOMAS WEBSTER. (Burch, Alan) (Entered:
                   08/05/2020)
08/05/2020   182   REPLY to opposition to motion re 179 MOTION to defer briefing on
                   Defendants' Motion to Vacate Preliminary Injunctions pending resolution of
                   dispositive motions filed by ANTHONY BATTLE, ORLANDO HALL,
                   CORY JOHNSON, JEFFREY PAUL, JAMES H. ROANE, JR, RICHARD
                   TIPTON, BRUCE WEBSTER. (Lentz, Amy) (Entered: 08/05/2020)
08/07/2020   183   REPLY to opposition to motion re (23 in 1:20−cv−00557−TSC, 174 in
                   1:19−mc−00145−TSC) Emergency MOTION to Expedite Trial filed by
                   KEITH NELSON. (Attachments: # 1 Exhibit 1 − Report of Dr. DeJong, # 2
                   Exhibit 2 − Second Suppl. Decl. of Gail A. Van Norman, M.D., # 3 Certificate
                   of Service)Associated Cases: 1:19−mc−00145−TSC,
                   1:20−cv−00557−TSC(Cohen, Harry) (Entered: 08/07/2020)
08/10/2020         MINUTE ORDER related to James Roane, Richard Tipton, Cory Johnson,
                   Orlando Hall, Bruce Webster, Anthony Battle, and Jeffrey Paul: Plaintiffs'
                   Motion to Defer Briefing 179 is hereby DENIED. However, the briefing
                   schedule on the Motion to Vacate 173 is hereby amended as follows: Plaintiffs
                   James Roane, Richard Tipton, Cory Johnson, Orlando Hall, Bruce Webster,
                   Anthony Battle, and Jeffrey Paul shall file any joint opposition no later than
                   8/17/2020 and Defendants shall file any Reply no later than 8/20/2020. Signed
                   by Judge Tanya S. Chutkan on 8/10/2020. (lcdl) (Entered: 08/10/2020)
08/10/2020   184   Memorandum in opposition to re (169 in 1:19−mc−00145−TSC) MOTION to
                   Dismiss Plaintiffs' NON−APA Claims and for Summary Judgment Regarding
                   Plaintiffs' APA CLAIMS (This filing relates to All CASES), (170 in
                   1:19−mc−00145−TSC) MOTION for Summary Judgment as to Plaintiffs' APA
                   Claims (This filing relates to ALL CASES and is the same filing as ECF No.
                   169)) Opposition on Behalf of All Plaintiffs filed by JEFFREY PAUL.
                   (Attachments: # 1 Exhibit Ex. 1, # 2 Exhibit Ex. 2, # 3 Exhibit Ex.
                   3)Associated Cases: 1:19−mc−00145−TSC, 1:19−cv−03520−TSC,
                   1:20−cv−00474−TSC, 1:20−cv−00557−TSC(Nolan, Shawn) (Entered:
                   08/10/2020)
08/10/2020   185


                                                                                                    64
   Case 1:19-mc-00145-TSC Document 218 Filed 08/27/20 Page 65 of 73



                   NOTICE of Appearance by Bradley P. Humphreys on behalf of All Defendants
                   (Humphreys, Bradley) (Entered: 08/10/2020)
08/10/2020   186   Memorandum in opposition to re 169 MOTION to Dismiss Plaintiffs'
                   NON−APA Claims and for Summary Judgment Regarding Plaintiffs' APA
                   CLAIMS (This filing relates to All CASES) Supplemental filed by NORRIS G.
                   HOLDER, JR. (Attachments: # 1 Exhibit Declaration of Dr. Gail Van
                   Norman)(Braden, Scott) (Entered: 08/10/2020)
08/10/2020   187   RESPONSE re 180 Emergency MOTION for Summary Judgment on FDCA
                   Causes of Action (This filing relates to Nelson v. Barr, 20cv557) filed by
                   UNITED STATES DEPARTMENT OF JUSTICE. (Lin, Jean) (Entered:
                   08/10/2020)
08/10/2020   188   MOTION for Leave to Appear Pro Hac Vice :Attorney Name− Alexander C.
                   Drylewski, Filing fee $ 100, receipt number ADCDC−7446368. Fee Status:
                   Fee Paid. by CORY JOHNSON (Attachments: # 1 Declaration of Alexander C.
                   Drylewski, # 2 Text of Proposed Order)(Salzman, Donald) (Entered:
                   08/10/2020)
08/11/2020         Set/Reset Deadlines: Plaintiffs James Roane, Richard Tipton, Cory Johnson,
                   Orlando Hall, Bruce Webster, Anthony Battle, and Jeffrey Paul's Joint response
                   due by 8/17/2020. Reply due by 8/20/2020. (tb) (Entered: 08/11/2020)
08/12/2020   189   NOTICE of Appearance by Brian J O'Sullivan on behalf of KEITH NELSON
                   Associated Cases: 1:19−mc−00145−TSC, 1:20−cv−00557−TSC(O'Sullivan,
                   Brian) (Entered: 08/12/2020)
08/13/2020         MINUTE ORDER: It is hereby ORDERED that a telephonic status conference
                   is scheduled for August 14, 2020 at 10:00 a.m. eastern. The court intends to
                   discuss 174 Motion to Expedite Trial. It is further ORDERED that, pursuant to
                   Standing Order 20−20 (BAH), the Court will provide access for the public to
                   listen to the status conference at toll−free number 866−590−5055 and access
                   code 3850112; and it is further ORDERED that participants using the public
                   access telephone line shall adhere to the rules set forth in Standing Order
                   20−20, available on the Court's website. Signed by Judge Tanya S. Chutkan on
                   8/13/2020. (lcdl) (Entered: 08/13/2020)
08/13/2020         Set/Reset Hearings: Status Conference set for 8/14/2020 at 10:00 AM in
                   Telephonic/VTC before Judge Tanya S. Chutkan. (tb) (Entered: 08/13/2020)
08/13/2020   190   REPLY to opposition to motion re (180 in 1:19−mc−00145−TSC) Emergency
                   MOTION for Summary Judgment on FDCA Causes of Action filed by KEITH
                   NELSON. (Attachments: # 1 Exhibit 1, # 2 Exhibit 2, # 3 Certificate of
                   Service)Associated Cases: 1:19−mc−00145−TSC,
                   1:20−cv−00557−TSC(Cohen, Harry) (Entered: 08/13/2020)
08/13/2020   191   REPLY to opposition to motion re 169 MOTION to Dismiss Plaintiffs'
                   NON−APA Claims and for Summary Judgment Regarding Plaintiffs' APA
                   CLAIMS (This filing relates to All CASES) filed by UNITED STATES
                   DEPARTMENT OF JUSTICE. (Lin, Jean) (Entered: 08/13/2020)
08/14/2020   192   NOTICE of Appearance by James K. Stronski on behalf of KEITH NELSON
                   Associated Cases: 1:19−mc−00145−TSC, 1:20−cv−00557−TSC(Stronski,
                   James) (Entered: 08/14/2020)


                                                                                                    65
   Case 1:19-mc-00145-TSC Document 218 Filed 08/27/20 Page 66 of 73



08/14/2020         Minute Entry: Telephone Conference held on 8/14/2020 before Judge Tanya S.
                   Chutkan: Oral argument on 174 Motion for Expedited Trial; heard and taken
                   under advisement. The Court hereby DENIES AS MOOT motions 104 and 106
                   . (Court Reporter Nancy Meyer) (tb) Modified on 8/14/2020 (tb). (Entered:
                   08/14/2020)
08/15/2020   193   ORDER granting 169 Motion to Dismiss as to Count II ONLY and as to all
                   Plaintiffs except Norris Holder; denying 174 Motion for an Expedited Trial.
                   Signed by Judge Tanya S. Chutkan on 8/15/2020. (lcdl) (Entered: 08/15/2020)
08/17/2020   194   NOTICE OF WITHDRAWAL OF MOTION by DANIEL LEWIS LEE re 143
                   Emergency MOTION for Order on Pending Claim and Motion, 103
                   Memorandum, (Attachments: # 1 Certificate of Service)(Van Tol, Pieter)
                   (Entered: 08/17/2020)
08/17/2020   195   NOTICE (EMERGENCY) Requesting Ruling on Pending Motions by KEITH
                   NELSON (Attachments: # 1 Certificate of Service)Associated Cases:
                   1:19−mc−00145−TSC, 1:20−cv−00557−TSC(Cohen, Harry) (Entered:
                   08/17/2020)
08/17/2020   196   Emergency MOTION for Entry of Final Judgment by KEITH NELSON
                   (Attachments: # 1 Text of Proposed Order, # 2 Certificate of
                   Service)Associated Cases: 1:19−mc−00145−TSC,
                   1:20−cv−00557−TSC(Cohen, Harry) (Entered: 08/17/2020)
08/17/2020   197   Memorandum in opposition to re 173 MOTION to Vacate Preliminary
                   Injunctions Barring Executions of Plaintiffs James Roane, Richard Tipton,
                   Cory Johnson, Orlando Hall, Bruce Webster, Anthony Battle, and Jeffrey Paul
                   filed by ANTHONY BATTLE, ORLANDO HALL, CORY JOHNSON,
                   JEFFREY PAUL, JAMES H. ROANE, JR, RICHARD TIPTON, BRUCE
                   WEBSTER. (Attachments: # 1 Text of Proposed Order)(Miller, Evan)
                   (Entered: 08/17/2020)
08/17/2020   198   RESPONSE re 196 Emergency MOTION for Entry of Final Judgment (This
                   filing relates to Nelson v. Barr, 20cv557) filed by UNITED STATES
                   DEPARTMENT OF JUSTICE. (Lin, Jean) (Entered: 08/17/2020)
08/18/2020   199   NOTICE of Appearance by Jonathan S. Meltzer on behalf of BRANDON
                   BERNARD (Meltzer, Jonathan) (Entered: 08/18/2020)
08/18/2020   200   NOTICE of Appearance by Brendan B. Gants on behalf of BRANDON
                   BERNARD (Gants, Brendan) (Entered: 08/18/2020)
08/18/2020   201   REPLY to opposition to motion re (32 in 1:20−cv−00557−TSC, 196 in
                   1:19−mc−00145−TSC) Emergency MOTION for Entry of Final Judgment
                   filed by KEITH NELSON. (Attachments: # 1 Certificate of Service)Associated
                   Cases: 1:19−mc−00145−TSC, 1:20−cv−00557−TSC(Cohen, Harry) (Entered:
                   08/18/2020)
08/18/2020         MINUTE ORDER to SHOW CAUSE: In light of the court's August 15, 2020
                   order 193 and Plaintiff Keith Nelson's emergency motion 196 , it is hereby
                   ORDERED that all Plaintiffs with the exception of Norris Holder shall SHOW
                   CAUSE in writing, not to exceed 10 pages, by 5p.m. on August 19, 2020,
                   whether they object to the entry of final judgment as to Count II of the
                   Amended Complaint 92 . Signed by Judge Tanya S. Chutkan on 08/18/2020.


                                                                                                 66
   Case 1:19-mc-00145-TSC Document 218 Filed 08/27/20 Page 67 of 73



                   (kcfb) (Entered: 08/18/2020)
08/19/2020         Set/Reset Deadlines: Response to Show Cause due by 5 p.m. on 8/19/2020. (tb)
                   (Entered: 08/19/2020)
08/19/2020   202   RESPONSE TO ORDER TO SHOW CAUSE by JEFFREY PAUL, IN THE
                   MATTER OF THE FEDERAL BUREAU OF PRISONS' EXECUTION
                   PROTOCOL CASES re Order to Show Cause, On Behalf of All Plaintiffs
                   Except Nelson, Holder and Vialva filed by JEFFREY PAUL, IN THE
                   MATTER OF THE FEDERAL BUREAU OF PRISONS' EXECUTION
                   PROTOCOL CASES. Associated Cases: 1:19−mc−00145−TSC,
                   1:19−cv−03520−TSC, 1:20−cv−00474−TSC, 1:20−cv−00557−TSC,
                   1:20−cv−01693−TSC(Nolan, Shawn) (Entered: 08/19/2020)
08/19/2020   203   RESPONSE re 196 Emergency MOTION for Entry of Final Judgment filed by
                   CHRISTOPHER ANDRE VIALVA. (Otto, Susan) (Entered: 08/19/2020)
08/20/2020   204   MEMORANDUM AND OPINION re 196 Plaintiff KEITH NELSON's
                   Emergency MOTION for Entry of Final Judgment. Signed by Judge Tanya S.
                   Chutkan on 8/20/2020. (DJS) (Entered: 08/20/2020)
08/20/2020   205   ORDER granting 196 Motion for Entry of Final Judgment. The court hereby
                   enters PARTIAL FINAL JUDGMENT for the Defendants, dismissing Count II
                   (Eighth Amendment) of the Amended Complaint. This Judgement applies to
                   all Plaintiffs in this consolidated action, except Norris Holder. Signed by Judge
                   Tanya S. Chutkan on 8/20/2020. (DJS) (ztb). (Entered: 08/20/2020)
08/20/2020   206   NOTICE OF APPEAL TO DC CIRCUIT COURT as to ( 193 in
                   1:19−mc−00145−TSC) Order on Motion to Expedite by KEITH NELSON.
                   Filing fee $ 505, receipt number DCDC−7488946. Fee Status: Fee Paid. Parties
                   have been notified. (Attachments: # 1 Certificate of Service)Associated Cases:
                   1:19−mc−00145−TSC, 1:20−cv−00557−TSC(Clune, Kathryn); Modified text
                   and deleted docket entry relationship on 8/20/2020 at the request of counsel
                   (ztth). (Entered: 08/20/2020)
08/20/2020   207   Transmission of the Notice of Appeal, Order Appealed (Memorandum
                   Opinion), and Docket Sheet to US Court of Appeals. The Court of Appeals fee
                   was paid this date re 206 Notice of Appeal to DC Circuit Court. (ztth)
                   (Entered: 08/20/2020)
08/20/2020         USCA Case Number 20−5252 for 206 Notice of Appeal to DC Circuit Court,
                   filed by KEITH NELSON. (zrdj) (Entered: 08/20/2020)
08/20/2020   208   REPLY to opposition to motion re 173 MOTION to Vacate Preliminary
                   Injunctions Barring Executions of Plaintiffs James Roane, Richard Tipton,
                   Cory Johnson, Orlando Hall, Bruce Webster, Anthony Battle, and Jeffrey Paul
                   This Document Relates to Roane, et al. v. Barr, et al., No. 05−2337 filed by
                   WILLIAM P. BARR, MARK BEZY, RADM CHRIS A. BINA, JOHN F.
                   CARAWAY, ALAN R. DOERHOFF, KERRY J. FORESTAL, CHADRICK
                   EVAN FULKS, NEWTON E. KENDIG, II, JEFFREY E. KRUEGER, PAUL
                   LAIRD, HARLEY G. LAPPIN, MICHELE LEONHART, CHARLES L.
                   LOCKETT, JOSEPH MCCLAIN, CHARLES E. SAMUELS, JR, KAREN
                   TANDY(Administrator, Drug Enforcement Administration (05cv2337)),
                   KAREN TANDY(07−cv−02145−TSC), UNITED STATES DEPARTMENT
                   OF JUSTICE, T. J. WATSON, THOMAS WEBSTER. (Attachments: # 1


                                                                                                       67
   Case 1:19-mc-00145-TSC Document 218 Filed 08/27/20 Page 68 of 73



                   Exhibit)(Humphreys, Bradley) (Entered: 08/20/2020)
08/20/2020   209   ORDER denying 101 Plaintiff Nelson's (20−cv−557) Motion to Strike. Signed
                   by Judge Tanya S. Chutkan on 8/20/20. (DJS) (Entered: 08/20/2020)
08/22/2020   210   ORDER denying leave to file motions by non−parties Bille J. Allen and Dustin
                   J. Higgs. The Clerk of the Court shall mail a copy of this order and the
                   attachment to the movants at the addresses listed in the order. Signed by Judge
                   Tanya S. Chutkan on 9/22/20. (Attachment: # 1 Motions from non−parties)
                   (DJS) (Entered: 08/22/2020)
08/25/2020   211   MOTION for Leave to File a Surreply in Opposition to Defendants' Motion to
                   Vacate Preliminary Injunctions by JEFFREY PAUL (Attachments: # 1 Exhibit
                   Surreply in Opposition to Defendants' Motion to Vacate Preliminary
                   Injunctions)(Nolan, Shawn) (Entered: 08/25/2020)
08/25/2020   212   Memorandum in opposition to re 211 MOTION for Leave to File a Surreply in
                   Opposition to Defendants' Motion to Vacate Preliminary Injunctions filed by
                   WILLIAM P. BARR, MARK BEZY, RADM CHRIS A. BINA, JOHN F.
                   CARAWAY, UTTAM DHILLON, NICOLE ENGLISH, KERRY J.
                   FORESTAL, CHADRICK EVAN FULKS, NEWTON E. KENDIG, II,
                   JEFFREY E. KRUEGER, PAUL LAIRD, HARLEY G. LAPPIN, MICHELE
                   LEONHART, CHARLES L. LOCKETT, JOSEPH MCCLAIN, CHARLES E.
                   SAMUELS, JR, UNITED STATES DEPARTMENT OF JUSTICE, T. J.
                   WATSON, THOMAS WEBSTER. (Burch, Alan) (Entered: 08/25/2020)
08/25/2020         MINUTE ORDER: Granting 188 Motion for Leave to Appear Pro Hac Vice.
                   Alexander C. Drylewski is hereby admitted pro hac vice to appear in this
                   matter on behalf Plaintif CORY JOHNSON. Counsel should register for
                   e−filing via PACER and file a notice of appearance pursuant to LCvR
                   83.6(a). Click for instructions. Signed by Judge Tanya S. Chutkan on
                   8/25/2020. (DJS) (Entered: 08/25/2020)
08/27/2020   213   MEMORANDUM AND OPINION regarding 169 170 Defendant's Motion and
                   180 Plaintiff Keith Nelson's Emergency Motion for Summary Judgment on
                   FDCA Causes of Action. Signed by Judge Tanya S. Chutkan on 08/27/2020.
                   (kcfb) (Entered: 08/27/2020)
08/27/2020   214   ORDER granting−in−part 169 170 Defendant's Motion and granting−in−part
                   180 Plaintiff Keith Nelson's Emergency Motion for Summary Judgment on
                   FDCA Causes of Action. The court hereby enters PARTIAL FINAL
                   JUDGMENT for the Defendants and PARTIAL FINAL JUDGMENT for
                   Keith Nelson. Signed by Judge Tanya S. Chutkan on 08/27/2020. (kcfb)
                   (Entered: 08/27/2020)
08/27/2020   215   NOTICE OF APPEAL TO DC CIRCUIT COURT as to 213 Memorandum &
                   Opinion, 214 Order on Motion for Summary Judgment, by UNITED STATES
                   DEPARTMENT OF JUSTICE. Fee Status: No Fee Paid. Parties have been
                   notified. (Humphreys, Bradley) (Entered: 08/27/2020)
08/27/2020   216   MOTION to Stay re 213 Memorandum & Opinion, 214 Order on Motion for
                   Summary Judgment, (This Document Relates to Nelson v. Barr, et al., No.
                   20−cv−557) by UNITED STATES DEPARTMENT OF JUSTICE
                   (Humphreys, Bradley) (Entered: 08/27/2020)



                                                                                                     68
   Case 1:19-mc-00145-TSC Document 218 Filed 08/27/20 Page 69 of 73



08/27/2020   217   Transmission of the Notice of Appeal, Order Appealed (Memorandum
                   Opinion), and Docket Sheet to US Court of Appeals. The Court of Appeals
                   docketing fee was not paid because the appeal was filed by the government re
                   215 Notice of Appeal to DC Circuit Court. (ztd) (Entered: 08/27/2020)
08/27/2020         MINUTE ORDER: Upon consideration of Defendants' 216 Motion to Stay,
                   this court finds that Defendants are not likely to succeed on the merits of their
                   appeal and that the balance of harms does not weigh in favor of a stay.
                   Therefore, Defendants' 216 Motion to Stay is hereby DENIED. Signed by
                   Judge Tanya S. Chutkan on 08/27/2020. (kcfb) (Entered: 08/27/2020)
08/27/2020         USCA Case Number 20−5260 for 215 Notice of Appeal to DC Circuit Court
                   filed by UNITED STATES DEPARTMENT OF JUSTICE. (zrdj) (Entered:
                   08/27/2020)




                                                                                                       69
     Case 1:19-mc-00145-TSC Document 218 Filed 08/27/20 Page 70 of 73


K. Neidig (hneidig@thehill.com), Mark Sherman (msherman@ap.org), Lawrence J. Hurley
(jonathan.allen@thomsonreuters.com, washington.legal@news.reuters.com), Michael Balsamo
(clong@ap.org, jgresko@ap.org, mbalsamo@ap.org), Jacqueline E. Thomsen (jathomsen@alm.com)
−−No Notice Sent:

Message−Id:6715828@dcd.uscourts.gov
Subject:Activity in Case 1:19−mc−00145−TSC IN THE MATTER OF THE FEDERAL BUREAU OF PRISONS'
EXECUTION PROTOCOL CASES Order on Motion to Stay
Content−Type: text/html

                                             U.S. District Court

                                             District of Columbia

Notice of Electronic Filing


The following transaction was entered on 8/27/2020 at 12:13 PM and filed on 8/27/2020

                      IN THE MATTER OF THE FEDERAL BUREAU OF PRISONS' EXECUTION
Case Name:
                      PROTOCOL CASES
Case Number:          1:19−mc−00145−TSC
Filer:
Document
                      No document attached
Number:
Docket Text:
 MINUTE ORDER: Upon consideration of Defendants' [216] Motion to Stay, this court finds
that Defendants are not likely to succeed on the merits of their appeal and that the balance
of harms does not weigh in favor of a stay. Therefore, Defendants' [216] Motion to Stay is
hereby DENIED. Signed by Judge Tanya S. Chutkan on 08/27/2020. (kcfb)


1:19−mc−00145−TSC Notice has been electronically mailed to:

Charles Anthony Zdebski       czdebski@eckertseamans.com, vmorris@eckertseamans.com

Peter S. Smith     peter.smith@usdoj.gov

Paul F. Enzinna     penzinna@ellermanenzinna.com

Alan Burch       alan.burch@usdoj.gov

William E. Lawler, III     wlawler@velaw.com

Dale Andrew Baich        Dale_Baich@fd.org, Daniel_Juarez@fd.org

Mark Joseph Hulkower        mhulkower@steptoe.com

Charles Frederick Walker      Charles.Walker@skadden.com, DLMLCWAS@skadden.com

Jean Lin     jean.lin@usdoj.gov

Kathryn Louise Clune       kclune@crowell.com, amarconi@crowell.com

                                                                                               71
     Case 1:19-mc-00145-TSC Document 218 Filed 08/27/20 Page 71 of 73



Joshua Christopher Toll     jtoll@kslaw.com

Donald P. Salzman Donald.salzman@skadden.com, angie.owens@skadden.com,
art.bookout@probonolaw.com, dlmlcwas@skadden.com

Matthew John Herrington       mherrington@steptoe.com, dfrench@steptoe.com, mburke@steptoe.com

Jonathan Jeffress     jjeffress@kaiserdillon.com

Billy H. Nolas      billy_nolas@fd.org, arianna_freeman@fd.org, shawn_nolan@fd.org

Denise M. Clark denise.clark@usdoj.gov, reginald.rowan@usdoj.gov, sharyn.lee2@usdoj.gov,
usadc.docketing@usdoj.gov, usadc.ecffmcs@usdoj.gov

Robert J. Erickson     robert.erickson@usdoj.gov

Gary E. Proctor      garyeproctor@gmail.com

Robert A. Ayers      rayers@steptoe.com

Margaret O'Donnell       mod@dcr.net

Abigail Bortnick      abortnick@kslaw.com

Robert E. Waters      rwaters@velaw.com

Craig Anthony Harbaugh       craig_harbaugh@fd.org

Ginger Dawn Anders        ginger.anders@mto.com

Kathryn B. Codd       kcodd@velaw.com, jmikusky@velaw.com

Robert L. McGlasson       rlmcglasson@comcast.net

Sean D. O'Brien      dplc@dplclinic.com, obriensd@umkc.edu

Amy J. Lentz      alentz@steptoe.com

Yousri H. Omar       yomar@velaw.com

Scott Wilson Braden scott_braden@fd.org, Adrienne_Gill@fd.org, john_C_Williams@fd.org,
julie_vandiver@fd.org, madeline@madelinecohenlaw.com, nadia_wood@fd.org

James K. Stronski      jstronski@crowell.com

Steven M Albertson       Steven.Albertson@skadden.com, dlmlcwas@skadden.com

Bradley P. Humphreys       bradley.humphreys@usdoj.gov

Michael F. Williams      michael.williams@kirkland.com



                                                                                                 72
     Case 1:19-mc-00145-TSC Document 218 Filed 08/27/20 Page 72 of 73


Gerald Wesley King, Jr gerald_king@fd.org, Adira_Polite@fd.org, Carolyn_Koehnke@fd.org,
Debra_Spratt@fd.org, Doug_Munro@fd.org

Brandon David Almond        brandon.almond@troutmansanders.com

Amy Gershenfeld Donnella       amy_donnella@fd.org, amyzoegd@aol.com, susan_hart@fd.org

Jonathan Charles Aminoff      jonathan_aminoff@fd.org

Jonathan D. Kossak      jonathan.kossak@usdoj.gov, fedprog.ecf@usdoj.gov

Amelia J. Schmidt      aschmidt@KaiserDillon.com

Brendan B. Gants      brendan.gants@mto.com

Shawn Nolan Shawn_Nolan@fd.org, Jill_Ciccarelli@fd.org, marianne_murphy@fd.org,
tina_m_decandia@fd.org

Alan E. Schoenfeld      alan.schoenfeld@wilmerhale.com, WHDocketing@wilmerhale.com

Celeste Bacchi      celeste_bacchi@fd.org

Jonathan S. Meltzer     Jonathan.Meltzer@mto.com

Cristen Cori Handley     Cristen.Handley@usdoj.gov, Fedprog.ecf@usdoj.gov

Evan D. Miller      emiller@velaw.com

Andres C. Salinas     andres.salinas@wilmerhale.com

Alexander Louis Kursman       alex_kursman@fd.org, angelica_melendez@fd.org, tina_m_decandia@fd.org

Joseph William Luby joseph_luby@fd.org, josephluby@yahoo.com, magda_watson@fd.org,
marianne_murphy@fd.org, tina_decandia@fd.org

David S. Victorson david.victorson@hoganlovells.com, david−victorson−9238@ecf.pacerpro.com,
nymanagingclerk@hoganlovells.com

Pieter Van Tol    pieter.vantol@hoganlovells.com

Paul R. Perkins     paul.r.perkins@usdoj.gov

Jennifer Ying     jying@mnat.com, jyefiling@mnat.com

Andrew Moshos        amoshos@mnat.com

Jennifer M. Moreno      jennifer_moreno@fd.org, kat_esparza@fd.org

Susan M. Otto     susan_otto@fd.org, matthew_henderson@fd.org

Danielle Desaulniers Stempel     danielle.stempel@hoganlovells.com



                                                                                                      73
     Case 1:19-mc-00145-TSC Document 218 Filed 08/27/20 Page 73 of 73


Michael Robles       mrobles@crowell.com

Harry P. Cohen       hcohen@crowell.com

Brian J O'Sullivan     bosullivan@crowell.com

1:19−mc−00145−TSC Notice will be delivered by other means to::

Jeanne Vosberg Sourgens
VINSON & ELKINS L.L.P
The Willard Office Building
1455 Pennsylvania Avenue, NW
Suite 600
Washington, DC 20004

John D. Beck
HOGAN LOVELLS US LLP
390 Madison Ave
New York, NY 10017

Ryan M. Chabot
WILMER CUTLER PICKERING HALE & DORR LLP
250 Greenwich Street
New York, NY 10007

William E. Hoffmann , Jr
KING & SPALDING, LLP
1180 Peachtree Street, NE
Atlanta, GA 30309




                                                                        74
